EXHIBIT 10.1






















PURCHASE AND SALE AGREEMENT


FOR


BELMAR VILLAS






























































C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


1

--------------------------------------------------------------------------------






PURCHASE AND SALE AGREEMENT
FOR
BELMAR VILLAS


THIS PURCHASE AND SALE AGREEMENT FOR BELMAR VILLAS (“Agreement”), dated May 22,
2017, is by and between Seagate Belmar Associates, LLC, a Colorado limited
liability company (“Seller”), whose address is c/o Seagate Colorado Partners,
LLC, ATTN: Trent Isgrig, 370 17th Street, Suite 4950, Denver, CO 80202, and
Steadfast Asset Holdings, Inc., California corporation (“Purchaser”), whose
address is 18100 Von Karman, Suite 500, Irvine, CA 92612, ATTN: Ana Marie del
Rio.


R E C I T A L S:


A.    Seller wishes to sell to Purchaser and Purchaser wishes to acquire from
Seller, all of Seller’s right, title and interest in and to the following
property on the terms and conditions set forth in this Agreement:


1.    That certain real property located at 700 South Reed Court in the City of
Lakewood, County of Jefferson, State of Colorado, known as the “Belmar Villas”,
legally described on Exhibit A attached hereto, all rights, privileges,
tenements, hereditaments and appurtenances on or in any way appertaining to the
Real Property, including, without limitation, easements for ingress, egress,
parking, drainage and utilities, and all land lying between the boundaries of
the land and the center line of any adjacent street, road or alley, or any
portion thereof, in which Seller has a right to or interest (collectively, “Real
Property”);


2.    All improvements, including without limitation, apartments units,
buildings, structures, fixtures, and amenities in connection with such
improvements located on the Real Property (collectively “Improvements”);


3.    All fixtures, equipment, machinery, tools, spare parts, other tangible
assets and all other personal property owned by Seller (excluding personal
property owned by the tenants and all bank accounts maintained by Seller or its
management company), if any, located on or in, or used exclusively in the
operation of, the Real Property and Improvements (collectively “Personal
Property”); the material components of the Personal Property as of the date
hereof are described on Exhibit K attached hereto;


4.    Subject to Section 4.1C below, all of Seller's assignable rights, if any,
to the contracts or agreements for service, repair, maintenance, supply and all
other contracts relating specifically and uniquely to the operation or
maintenance of the Real Property, Improvements or Personal Property other than
the property management agreement (collectively “Service Contracts”); the
Service Contracts in effect as of the date hereof are more particularly
described on Exhibit B attached hereto;


        


C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


2

--------------------------------------------------------------------------------





5.    All of the right, title and interest of Seller under any and all leases or
other occupancy agreements (including security deposits) for any portion of the
Real Property or Improvements (“Leases”); the Leases in effect as of the date
hereof are described on Exhibit C attached hereto (the “Rent Roll”); and


6.    To the extent assignable, all of the right, title and interest of Seller
under all signage, trade names, trademarks, licenses, permits, contract rights,
warranties, guarantees, software and licenses, land use entitlements, and any
and all other intangible personal property associated with or related to the
Real Property, Improvements or Personal Property, including without limitation,
the name “Belmar Villas”, websites, web domains and internet addresses, phone
number(s) for the Real Property or Improvements, all fax number(s) for the Real
Property or Improvements, and logos (“Intangibles”).


B.    All of the foregoing Real Property, Improvements, Personal Property,
Service Contracts, Leases and Intangibles are hereinafter collectively called
the “Property.” Included in the Property shall be any and all the foregoing
items in which any affiliate of Seller has any right, title or interest, to the
extent the same is used solely in connection with the Real Property or
Improvements unless otherwise expressly agreed to by Purchaser; it being
understood and agreed that Seller shall cause such affiliate to convey the same
to Purchaser at Closing.


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in consideration of the “Deposit” (as defined below)
and the mutual agreements contained herein, Seller agrees to sell to Purchaser,
and Purchaser agrees to purchase from Seller, the Property, subject to, and in
accordance with, the express terms and conditions contained in this Agreement.




C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


3

--------------------------------------------------------------------------------





AGREEMENT


ARTICLE I
DEPOSIT


1.1    Deposit. Within two (2) business days of the “Effective Date” (defined
below), Purchaser shall deliver to Fidelity National Title Insurance Company, at
1300 Dove Street, Suite 310, Newport Beach, CA 92660, Attention: Brian Lewis and
Karen Robertson (“Title Company”) in immediately available good funds an earnest
money deposit in the amount of $650,000 (“Initial Deposit”), which shall be held
and disbursed by the Title Company in accordance with the terms hereof.
Notwithstanding anything else contained in this Agreement to the contrary, on
June 2, 2017 (“Initial Non-Refundable Date”) a portion of Initial Deposit in the
amount of $500,000 shall become non-refundable (“Non-Refundable Deposit”), be
held by the Title Company as provided in this Agreement and remain the sole and
exclusive property of Seller, other than if Purchaser terminates this Agreement
as a result of (i) a “Default by Seller” (as defined below), (ii) a “New Defect
Termination Notice” (as defined below), (iii) a “Post-Effective Date Change” (as
defined below), or (iv) casualty or condemnation as provided in Sections 8.1 and
8.2 hereof; provided, however, if Seller fails to deliver the Title Documents in
accordance with Section 3.2 or the Evaluation Materials in accordance with
Section 4.1A, the Initial Non-Refundable Date shall be extended by one (1) day
for each day delivery of the Title Documents and/or Evaluation Materials is
delayed (without duplication). The balance of the Initial Deposit in the amount
of $150,000 shall be held by the Title Company as provided in this Agreement,
and shall be refundable to Purchaser prior to the date that Purchaser delivers
to Seller the “Closing Notice” (defined below) and otherwise as expressly
provided in this Agreement. Unless this Agreement is otherwise terminated, no
later than two (2) business days following the expiration of the “Review
Period”, defined in Section 4.1B below, Purchaser shall deliver to Title Company
in immediately available good funds an additional earnest money deposit in the
amount of $650,000 (“Additional Deposit”), which shall be held and disbursed by
the Title Company in accordance with the terms hereof. The Initial Deposit and
the Additional Deposit (if made), together with all accrued interest thereon,
are collectively called the “Deposit”. The Deposit shall be held by the Title
Company pursuant to the terms and provisions of that certain escrow agreement
attached hereto as Exhibit D (“Escrow Agreement”). The Deposit shall become
non-refundable as and when provided in this Agreement, and subject to the
conditions and exceptions relating thereto expressly set forth in this
Agreement. The Deposit shall be applied to the Purchase Price at Closing.


ARTICLE II
PURCHASE PRICE


2.1    Purchase Price. The purchase price for the Property shall be $63,300,000
(“Purchase Price”). The Purchase Price shall be paid to Seller by Purchaser at
“Closing” (defined below) as follows:


A.Deposit. The Deposit, as a credit toward the Purchase Price; and




C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


4

--------------------------------------------------------------------------------





B.Cash. The balance of the Purchase Price, adjusted for prorations as provided
in Section 10.3 below, and for other costs and credits expressly provided for in
this Agreement, shall be payable at Closing by Purchaser by wire transfer to
Title Company.


ARTICLE III
TITLE


3.1    Status of Title to the Property. Subject to the terms of this Agreement,
Seller shall sell the Property to Purchaser, and title thereto shall be conveyed
to, and accepted by, Purchaser at Closing, subject only to the “Permitted
Exceptions” defined below.


3.2    Owner’s Title Evidence.
 
A.    Title. On or before five (5) days from the Effective Date, Seller shall,
at Seller’s sole cost and expense, cause the Title Company to deliver to
Purchaser a current title commitment (“Title Commitment”) to issue to Purchaser
a 2006 A.L.T.A. Owner’s Policy of basic coverage title insurance (“Title
Policy”), in the amount of $63,300,000. Seller shall pay the costs to issue the
basic Title Policy. Seller also shall pay the cost of any endorsements to the
Title Policy insuring over any Title Defect, Survey Defect, or New Defect that
Seller has agreed to cure as provided in Sections 3.2B, 3.2C, and 3.3 below
(provided the endorsement is necessary to affect the cure of such defect in
Seller’s reasonable discretion). The cost of any other endorsements to the Title
Policy shall be borne by Purchaser, including deletion of the standard
preprinted exceptions. In addition to the Title Commitment, Seller shall cause
Title Company to simultaneously deliver to Purchaser copies of all documents
identified in Schedule B and the Requirements section of the Title Commitment,
and a copy of the most recent Tax Certificate applicable to the Property
(collectively, “Title Documents”).


        


C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


5

--------------------------------------------------------------------------------





B.    Objection. Purchaser shall have until seven (7) days after receipt of the
Title Documents (the “Title Objection Deadline”) to notify Title Company and
Seller in writing (“Title Defect Notice”) of any defect in the title of the
Property or any other matter deemed unacceptable to Purchaser disclosed by the
Title Commitment or the Title Documents (“Title Defect”). If Purchaser has not
provided the Title Defect Notice to the Title Company and Seller on or before
the Title Objection Deadline, the matters identified in Schedule B of the Title
Commitment shall be deemed to be “Permitted Exceptions”, but Seller shall remain
responsible for satisfying any Requirements necessary to issue the basic
coverage Title Policy. Seller may notify Purchaser in writing of Seller’s
election to cure the Title Defect(s) noted in the Title Defect Notice (“Seller
Title Response Notice”) on or before two (2) business days after receipt of the
Title Defect Notice (“Seller Title Response Date”). If Seller fails to provide
to Purchaser the Seller Title Response Notice on or before the Seller Title
Response Date, Seller shall be deemed to have elected not to cure the Title
Defect(s). Purchaser may, by written notice to Seller (“Purchaser Title Response
Notice”) within two (2) business days after receipt of the Seller Title Response
Notice, or the Seller Title Response Date, whichever is earlier (“Purchase Title
Response Date”) (a) elect to waive such Title Defects and proceed to close; or
(b) terminate this Agreement, in which case this Agreement shall terminate, the
Initial Deposit, other than the Non-Refundable Deposit, shall be returned to
Purchaser, and the Title Company shall immediately release the Non-Refundable
Deposit to Seller without additional instruction or action by Seller or
Purchaser; provided, however, if Purchaser terminates this Agreement pursuant to
the terms hereof prior to the Initial Non-Refundable Date, the entire Initial
Deposit shall be returned to Purchaser and Seller shall have no claim thereto or
right therein. If Purchaser fails to deliver the Purchaser Title Response Notice
on or before the Purchaser Title Response Date, Purchaser shall be deemed to
have elected to waive the Title Defects and proceed to close. The term
“Permitted Exceptions” as used in this Agreement shall be deemed to mean (i)
rights of tenants (as tenants only) under all Leases in effect as of the Closing
Date; (ii) liens or encumbrances arising out of any activity of Purchaser with
respect to the Real Property; (iii) any matters shown in the Title Commitment to
which Purchaser does not object, or for which Purchaser waives its objections;
and (iv) Survey Defects to which Purchaser does not object, or for which
Purchaser waives its objections. Notwithstanding anything to the contrary
contained in this Agreement, except to the extent caused by Purchaser, Seller
shall have an affirmative obligation to remove from title on or before Closing
(i) any and all monetary liens and encumbrances incurred by, through or under
Seller; (ii) any other exception to title created by, through or under Seller
after the Effective Date of this Agreement and to which Purchaser has not
consented in writing, and (iii) any Title Defect that Seller has specifically
agreed to cure in writing and any Requirement of Seller in the Title Commitment,
and in no event will such liens or encumbrances constitute Permitted Exceptions.


        


C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


6

--------------------------------------------------------------------------------





C.    Survey. Purchaser, at its election and sole cost and expense, may cause to
be prepared and delivered to Seller and the Title Company an updated A.L.T.A.
Land Title Survey for the Real Property and Improvements in accordance with the
“Minimum Standards Detail Requirements for A.L.T.A./N.S.P.S. Land Title Survey
Jointly Established in 2016” and such items of Table A thereof as Purchaser may
desire (the “Updated Survey”). In the event the existing survey delivered by
Seller to Purchaser (“Existing Survey”), or, if obtained prior to the “Survey
Objection Deadline”, defined below, the Updated Survey discloses any matter
which would prevent the Title Company from deleting the standard survey
exceptions from the Title Policy, or discloses any other defect as determined by
Purchaser (“Survey Defect”), Purchaser shall provide written notice (“Survey
Defect Notice”) to Seller and the Title Company on or before June 9, 2017
(“Survey Objection Deadline”). Purchaser shall have waived any right to object
to any new survey matter not contained in the Existing Survey but shown on the
Updated Survey in the event the Updated Survey is not prepared and delivered to
Seller on or before expiration of the Survey Objection Deadline. If Purchaser
has not provided the Survey Defect Notice to the Title Company and Seller on or
before the Survey Objection Deadline, the Existing Survey or the Updated Survey
shall be deemed approved by Purchaser. Seller may notify Purchaser in writing of
its election to remedy the Survey Defect (“Seller Survey Notice”) within two (2)
business days after receipt of the Survey Defect Notice (“Seller Survey Response
Date”). If Seller fails to provide the Seller Survey Notice on or before the
Seller Survey Response Date, Seller shall be deemed to have elected not to cure
the Survey Defect. Purchaser may, by written notice to Seller (“Purchaser Survey
Response Notice”) within two (2) business days after receipt of the Seller
Survey Notice, or the Seller Survey Response Date, whichever is earlier
(“Purchaser Survey Response Date”) (a) elect to waive such Survey Defects and
proceed to close; or (b) terminate this Agreement. If Purchaser fails to deliver
the Purchaser Survey Response Notice on or before the Purchaser Survey Response
Date, Purchaser shall be deemed to have elected to waive the Survey Defects and
proceed to close. Notwithstanding anything to the contrary contained in this
Agreement, except to the extent caused by Purchaser, Seller shall have an
affirmative obligation to remedy any Survey Defect that Seller has specifically
agreed, in a Seller Survey Response Notice, to remedy, at or prior to Closing.


    


C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


7

--------------------------------------------------------------------------------





3.3    Unpermitted Exceptions. If at any time after the Initial Non-Refundable
Date Purchaser discovers title to the Property is subject to material matters
not disclosed prior to the Initial Non-Refundable Date or if the Updated Survey
discloses material matters not disclosed on the Existing Survey (each, a “New
Defect”), Purchaser shall deliver written notice of any New Defect (“Additional
Notice”) to Seller within five (5) days after Purchaser receives notice of such
matters (“Additional Objection Deadline”). Failure of Purchaser to deliver the
Additional Notice on or before expiration of the Additional Objection Deadline
shall constitute a waiver by Purchaser of any New Defect. Seller shall have two
(2) business days after receipt of any Additional Notice (“Additional Seller
Response Date”) to cure, or not cure, the New Defect, or if applicable, obtain
the agreement of Title Company to issue an endorsement to the Title Policy in a
manner reasonably satisfactory to Purchaser to insure against such New Defect,
and upon such endorsement being provided or cure obtained, the New Defect shall
be deemed a Permitted Exception. If Seller is unable or unwilling to obtain such
endorsement or cure on or before expiration of the Additional Seller Response
Date, Purchaser shall have the option to terminate this Agreement by delivering
written notice to Seller of its election to terminate (“New Defect Termination
Notice”) on or before two (2) business days after expiration of the Additional
Response Date (“New Defect Termination Date”), in which case the Deposit shall
be returned to Purchaser. Failure of Purchaser to deliver the New Defect
Termination Notice on or before the New Defect Termination Date shall be deemed
to be an election by Purchaser to waive such New Defects and such New Defects
shall be Permitted Exceptions.


3.4    Title Policy. As soon as practicable after Closing, Title Company will
deliver to Purchaser the Title Policy to the Real Property in the name of
Purchaser and in the amount indicated in Section 3.2 above, subject only to the
Permitted Exceptions, and with all endorsements required hereunder.


ARTICLE IV
PRE-CLOSING CONDITIONS


4.1    Contingencies. In addition to the matters described in Article III above,
Purchaser’s obligation to purchase the Property is expressly conditioned upon
the matters set forth in this Section 4.1:


A.    Evaluation Materials. No later the Effective Date, Seller shall, at the
sole expense of Seller, deliver to Purchaser (in electronic format to the extent
feasible, which may be via designated secured internet website) or otherwise
make available to Purchaser at the address of the Property, legible and complete
copies of the following items or information to the extent in the actual
possession of Seller, any affiliate of Seller, or Seller’s property manager or
agents. In the event the items set forth below are not in the actual possession
or control of Seller, any affiliate of Seller, or Seller’s property manager or
agents, there shall be no obligation to deliver such items to Purchaser:


(i)All Service Contracts;




C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


8

--------------------------------------------------------------------------------





(ii)List of all security deposits paid to Seller in connection with the Leases
as described on Rent Roll;


(iii)Current Rent Roll certified to Seller’s actual knowledge which identifies
the names of the current tenants and the units leased by such tenants, which
Rent Roll shall be updated and recertified by Seller at Closing;


(iv)Operating Statements from July 26, 2013 to 2017 year to date for the
Property and year-end financial statements (trailing twelve (12) and past two
(2) years) ;


(v)Physical and economic vacancy reports from July 26, 2013 to 2017 year to date
for the Property;


(vi)List of all capital expenditures for the Property performed by Seller, if
any;


(vii)All Leases, management and occupancy reports for the Property and net
rental rates and income for the last twelve (12) months. Additionally, Seller
shall make available all leasing materials, manuals, rules and regulations, and
existing Lease files for Purchaser’s review at the office of Seller’s property
manager, including rent surveys and market studies for 2017, if any;


(viii)2016 bill for taxes, and bills for insurance for the Property from 2016
and 2017 year to date;


(ix)Utility account numbers, and utility bills, including without limitation,
natural gas, electric, water, sewer and trash collection from 2016 and 2017 year
to date;


(x)All, soils reports, drainage studies, as-built plans and surveys,
environmental audits for the Property, termite inspection reports and boiler
inspection reports, if any;


(xi)A list of all Personal Property included in the sale of the Property;


(xii)Copies of all warranties for the Improvements, if any;


(xiii)A claims report identifying all insurance claims with respect to the
Property, if any, commenced after July 26, 2013, and all pending insurance
claims (even if commenced prior to July 26, 2013);


(xiv)Existing title policy for the Real Property;


(xv)Maintenance records/work orders, including water intrusion log, for past
twelve (12) months;




C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


9

--------------------------------------------------------------------------------





(xvi)Operation & Maintenance Manuals, if any, for maintenance of equipment or
hazardous materials;


(xvii)Copies of all licenses, permits, and governmental approvals, including the
business license (with expiration date & annual costs), fictitious business name
statements and building permits (showing placed in service/completion dates);


(xviii)Warranties in effect, if any (construction, roof, mechanical equipment,
etc.);


(xix)General Ledger, prior year, most recent quarter-end and 2017 year to date
(in Excel format);


(xx)Bank Statements and Reconciliations, prior year, most recent quarter-end and
2017 year to date (monthly);


(xxi)Aged Delinquency Report (showing total rent outstanding) with status of any
files placed for eviction or collection;


(xxii)Current insurance certificates and related Declaration Pages: Evidence of
Commercial Property Insurance and Certificate of Insurance and copies of all
current Certificates of Liability Insurance for any commercial tenants
(including laundry and cell towers);


(xxiii)Insurance loss run history, past two (2) years and 2017 year to date
(property & general liability);


(xxiv)Pending litigation summary and copies of all pleadings, if applicable;


(xxv)
Any unrecorded:



A.
Condo/Association documents (articles of incorporation, bylaws, CC&R’s,
Declaration of Horizontal Regime, budgets, material notices, rules and
regulations, etc.);

B.
development agreements or restrictions with any private party;

C.
agreements for shared roadways, driveways or other access;

D.
reciprocal easement agreements or shared used agreements for any amenities; or

E.
other agreements that will be binding on the property after closing or that
provide any material benefit to or obligation on the property, including any
specific plan associated with subdivision; and



(xxvi)
the Existing Survey.





C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


10

--------------------------------------------------------------------------------





All of the items listed in (i) through (xxv), together with any other documents
relating to the Property reasonably requested by Purchaser and customarily
provided in similar transactions (to the extent in the actual possession of
Seller, any affiliate of Seller, or Seller’s property manager or agents), are
collectively called the “Evaluation Materials”.


B.Review Period. Purchaser shall have until June 16, 2017 at 5:00 PM Mountain
Time (“Review Period”), to review all matters affecting or relating to the
Property, other than title and survey matters pursuant to Sections 3.2B and 3.2C
above, and to otherwise evaluate and analyze the feasibility of the Property for
Purchaser’s intended use thereof, at Purchaser’s sole cost and expense.
Purchaser may elect in its sole, absolute, and unfettered discretion to (i)
purchase the Property by (x) notifying Seller in writing on or before expiration
of the Review Period of its intent to purchase the Property subject and pursuant
to the terms of this Agreement (“Closing Notice”), and (y) delivering the
Additional Deposit on or before two (2) business days after expiration of the
Review Period, at which time the Deposit shall become nonrefundable, except as
otherwise expressly provided in this Agreement; or (ii) terminate this Agreement
by notifying Seller in writing on or before expiration of the Review Period
(“Termination Notice”), in which case this Agreement shall terminate, the
Initial Deposit, other than the Non-Refundable Deposit, shall be returned to
Purchaser, and the Title Company shall immediately release the Non-Refundable
Deposit to Seller without additional instruction or action by Seller or
Purchaser; provided, however, if Purchaser terminates this Agreement pursuant to
the terms hereof prior to the Initial Non-Refundable Date, the entire Initial
Deposit shall be returned to Purchaser and Seller shall have no claim thereto or
right therein. In the event Purchaser fails to provide to Seller the Closing
Notice or Termination Notice on or before expiration of the Review Period or
fails to timely deposit the Additional Deposit, this Agreement shall
automatically terminate, in which case this Agreement shall become null and void
and of no further force and effect except as otherwise provided herein, the
Initial Deposit, other than the Non-Refundable Deposit, shall be returned to
Purchaser, and the Title Company shall immediately release the Non-Refundable
Deposit to Seller without additional instruction or action by Seller or
Purchaser.


C.Service Contracts. At or prior to Closing, Seller shall terminate all Service
Contracts relating to the Property (and provide copies of such termination
notices to Purchaser), unless Purchaser otherwise directs Seller pursuant to
written notice provided to Seller prior to expiration of the Review Period. Any
termination notice of a Service Contract shall include express instructions that
such vendor shall not be permitted to enter upon or have access to the Property
from and after the Closing Date.  If any Service Contract cannot be terminated
or is assigned to Purchaser at Purchaser’s sole discretion, and such Service
Contract requires the consent of the other party as a condition to assignment,
Seller will use commercially reasonable efforts to obtain such consent both
prior to and after Closing. Notwithstanding anything contained in this Agreement
to the contrary, in no event shall Seller be required to terminate any Service
Contracts which by their terms are not terminable without payment by Seller of a
penalty, charge or premium (unless Purchaser elects to pay such penalty, charge
or premium at Closing). Seller’s obligations under this Section shall survive
Closing for a period of three (3) months.




C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


11

--------------------------------------------------------------------------------





Should any contingency set forth in this Section 4.1 fail for any reason prior
to the Closing, other than a “Default by Purchaser” (defined below), the Initial
Deposit, other than the Non-Refundable Deposit, shall be paid and released
immediately to Purchaser, and the Title Company shall immediately release the
Non-Refundable Deposit to Seller without additional instruction or action by
Seller or Purchaser; provided, however, if such failure occurs for any reason
prior to the Initial Non-Refundable Date, the entire Initial Deposit shall be
returned to Purchaser and Seller shall have no claim thereto or right therein.
Notwithstanding the foregoing, the contingencies set forth in this Section 4.1
are for the benefit of Purchaser and Purchaser, in its sole and absolute
discretion, may waive any or all of such contingencies and proceed to the
Closing.


4.2    Termination.


If Purchaser terminates this Agreement pursuant to any express right to
terminate set forth in this Agreement, other than as a result of (i) a Default
by Seller, (ii) a New Defect Termination Notice, (iii) a Post-Effective Date
Change, or (iv) casualty or condemnation as provided in Sections 8.1 and 8.2,
the Deposit, other than the Non-Refundable Deposit, shall be returned to
Purchaser as Purchaser’s sole and exclusive remedy, the Title Company shall
immediately release the Non-Refundable Deposit to Seller without additional
instruction or action by Seller or Purchaser, and both parties shall be released
from any and all liabilities and obligations hereunder except as otherwise
stated herein; provided, however, if Purchaser terminates this Agreement prior
to the Initial Non-Refundable Date, the entire Initial Deposit shall be returned
to Purchaser and Seller shall have no claim thereto or right therein. In the
event of Default by Seller, Purchaser shall also have the remedies set forth in
Section 11.1 hereof. Following any termination of this Agreement for any reason,
if requested by Seller, Purchaser shall deliver to Seller within three (3)
business days of such termination: (i) the Evaluation Materials; and (ii)
subject to payment by Seller of Purchaser’s actual costs thereof, subject to any
restrictions of the any third party, any and all third party reports and studies
performed for Purchaser with respect to the Property; provided Purchaser makes
no representations or warranties whatsoever regarding such report or study,
including without limitation regarding the accuracy or completeness of such
reports or studies, and provided further that Seller shall have no right of
reliance thereon except as may be expressly agreed by the maker thereof.


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SELLER


As of the date of Seller’s execution of this Agreement, Seller represents and
warrants to Purchaser as follows:


5.1    Organization and Standing. Seller is duly organized, validly existing and
in good standing under the laws of Colorado, authorized to transact business in
the State of Colorado, and has full power and authority to own and operate its
properties and to carry on its business in the State of Colorado.




C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


12

--------------------------------------------------------------------------------





5.2    Authority. Seller has full power and authority to enter into this
Agreement and consummate the transaction contemplated hereunder and this
Agreement and such transaction has been duly authorized by all necessary entity
action and all required consents and approvals have been duly obtained. This
Agreement is a legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms.


5.3    Bankruptcy. Seller has not (a) made a general assignment for the benefit
of creditors; (b) filed any voluntary petition for bankruptcy or suffered the
filing of an involuntary petition by its creditors; (c) suffered the appointment
of a receiver to take possession of all or substantially all of its assets;
(d) suffered the attachment or other judicial seizure of all or substantially
all, of its assets; (e) made an offer of settlement, extension or composition to
its creditors generally; or (f) admitted in writing the inability to pay its
debts as they mature.


5.4    Leases. Except as set forth on Exhibit C, no other Leases exist with
respect to the Real Property and, to Seller's actual knowledge, there are no
persons leasing, using or occupying the Real Property or Improvements, or any
part thereof, except the tenants under the Leases. The Rent Roll attached hereto
as Exhibit C is, and each updated Rent Roll provided after the date hereof will
be, accurate and complete in all material respects as of the date thereof with
respect to collections, delinquencies, and security deposits, and to Seller’s
actual knowledge, in all other respects. The list of Leases set forth on Exhibit
C is a true, correct and complete list of all leases for units at the Real
Property, and to Seller's actual knowledge, all leases are in full force and
effect, enforceable against the parties thereto, and current rent is accruing
thereunder. To Seller’s actual knowledge, Seller is not in material default
under any of the Leases and Seller has not received notice of any material
default by any of the tenants under any of the Leases. To Seller’s actual
knowledge, none of the tenants under any of the Leases are in material default
thereunder except as set forth on Exhibit E-1. Except as set forth on the
applicable Rent Roll, to Seller’s actual knowledge: (a) no monthly rent has been
paid more than one (1) month in advance and no security deposit or prepaid rent
has been paid, (b) no concession, moving or relocation allowance or credit, or
other payment or credit of any kind is presently owed, or will or could become
due and payable, to any tenant under the Leases. Seller has (and can convey at
Closing) good title to the Leases, free and clear of all liens, encumbrances,
security interests and adverse claims of any kind or nature whatsoever, other
than liens, encumbrances and security interests that will be terminated at or
prior to Closing.


5.5    Litigation. Except as set forth in Exhibit E-2 attached hereto (for which
all pleadings have been provided by Seller as part of the Evaluation Materials),
there is no other litigation, suit, action, proceeding or investigation, tax
contest, arbitration proceeding or eminent domain proceeding, pending, or to
Seller's actual knowledge, threatened in writing, at law or in equity, before
any federal or state court or any governmental department, commission, board,
bureau or instrumentality against Seller, the Property, or any portion thereof
or the operation or management thereof.




C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


13

--------------------------------------------------------------------------------





5.6    No Governmental Notices. To Seller’s actual knowledge, Seller has not
received from any governmental agency or division any written notice of
violation of any environmental law or zoning, building or housing regulation
regarding the Property, or other laws, codes, statutes, ordinances, rules, or
regulations applicable to the Property, during its period of ownership of the
Property, and to Seller's actual knowledge, the Property is currently in
compliance with all applicable federal, state and local laws, codes, statutes,
ordinances, rules, and regulations. Seller has not received any written notice
from any insurance broker, agent or underwriter that any noninsurable condition
exists in, on or about the Real Property, Improvements or any part thereof. To
Seller’s actual knowledge, Seller has performed, satisfied and discharged all of
the obligations, requirements and conditions imposed on the Seller or the
Property by the Permitted Exceptions.


5.7    No Consent. To Seller’s actual knowledge, no consent, approval,
authorization, permit or license from any federal, state or local regulatory
authority is required to be obtained by Seller in connection with the
transaction contemplated herein.


5.8    No Breach. Neither the execution of this Agreement nor the consummation
of the transactions contemplated herein will constitute a breach under any
contract or agreement to which Seller is a party or, to Seller’s actual
knowledge, by which Seller is bound or affected or which affects the Property or
any part thereof, or of any law, rule, license, regulation, judgment, order or
decree governing or affecting Seller or the Property.


5.9    No Other Agreement. Seller has not granted to any party, other than
Purchaser hereunder, any option, contract, or other agreement with respect to a
purchase or sale of the Property or any portion thereof or any interest therein.


5.10    No Assessments. To Seller’s actual knowledge, other than set forth in
the Title Commitment, Seller has not received any written notice of any special
assessments, levies or taxes imposed or to be imposed affecting the Property and
is not aware of any action regarding the potential formation of any district or
authority empowered to so assess a tax or levy.


5.11    No Blocked Party. To Seller’s actual knowledge, Seller is currently in
compliance with and shall at all times prior to Closing remain in compliance
with the regulations of the Office of Foreign Assets Control of the Department
of the Treasury (“OFAC”) (including those named in OFAC’s Specially Designated
and Blocked Persons list) and any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and will not engage in any dealings or
transactions or be otherwise associated with such persons or entities.


5.12    Personal Property. To Seller’s actual knowledge, Exhibit K attached
hereto is a materially accurate and complete list of all material Personal
Property. All of the Personal Property is located at the Real Property. Seller
has (and can convey at Closing) good title to the Personal Property, free and
clear of all liens, encumbrances, security interests and adverse claims of any
kind or nature whatsoever, other than liens, encumbrances and security interests
that will be terminated at or prior to Closing.


C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


14

--------------------------------------------------------------------------------







5.13    Service Contracts. All of the Service Contracts are described in Exhibit
B attached hereto.


5.14    Defects. To Seller’s actual knowledge, Seller has received no written
notice of any of the following, except as otherwise included the Evaluation
Materials: (a) material defects or deficiencies in the design, construction,
fabrication, manufacture or installation of the Improvements or any part thereof
or any system, element or component thereof, and (b) material damage or defect
in the material systems, elements and components of the Property (i.e., the
roof, foundation and structural elements, and the elevator (if any), mechanical,
electrical, HVAC, heating, plumbing and life safety systems).


5.15    Evaluation Materials. To Seller’s actual knowledge, the copies of the
Evaluation Materials provided or made available to Purchaser are those relied
upon by Seller in the ordinary course of business.


5.16    Modification of Seller’s Representations and Warranties by Supplemental
Annex. All representations and warranties of Seller contained in this Agreement
shall be deemed remade and shall be true and correct in all material respects on
and as of Closing (except as modified by Seller in writing, notice of which
shall be delivered to Purchaser prior to Closing, to the extent permitted
herein) as if then made; provided, however, that if on the Closing Date any such
representations and warranties are not true and correct in all material
respects, including as a result of a change in the facts and circumstances
underlying such representations and warranties first occurring after the
Effective Date (a “Post-Effective Date Change”), Purchaser shall be entitled to
terminate this Agreement and receive the return of its Deposit and, if and only
if (x) such representation or warranty was not true and correct in all material
respects as of the Effective Date, or (y)(i) Purchaser first becomes aware of a
Post-Effective Date Change after the expiration of the Review Period, and (ii)
such Post-Effective Date Change is due to a Default by Seller, then Purchaser
shall also be entitled to its rights and remedies under Section 11.1 below. For
purposes hereof, a representation or warranty shall not be deemed to have been
breached if the representation or warranty is not true and correct in all
material respects as of the Closing Date by reason of changed facts or
circumstances which, pursuant to the terms of this Agreement, are expressly
permitted to have occurred.




C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


15

--------------------------------------------------------------------------------





5.17    Survival of Seller’s Representations and Warranties. Subject to the
“Cap” (as defined below), Seller hereby agrees to indemnify and hold Purchaser
harmless from and against all claims, demands, liabilities, losses, damages,
costs and expenses, including reasonable attorneys’ fees and disbursements, (i)
that may be suffered or incurred by Purchaser if any representation or warranty
made by Seller in this Article V was untrue or incorrect in any material respect
when made (including the representations and warranties which are remade
pursuant to Section 5.16 hereof) or that may be caused by any breach by Seller
of this Agreement, or (ii) arising from or based on any failure by Seller to
perform all obligations of Seller in accordance with the Leases, Contracts,
Approvals, Permitted Exceptions or applicable laws before the Closing Date, or
any third party property damage or personal injury occurring in, on or about the
Property before the Closing Date. The representations and warranties of Seller
set forth in this Article V shall survive Closing for a period of nine (9)
months only. No claim for indemnity under this Section 5.17 shall be actionable
or payable (a) if the breach in question results from or is based on a
condition, state of facts or other matter which was actually known to Purchaser
prior to Closing (it being understood and agreed that Purchaser’s remedies with
respect to any such breach actually discovered by Purchaser prior to Closing
shall be as set forth in Section 11.1 below), (b) unless the valid claims for
all such breaches collectively aggregate more than $15,000, in which event the
full amount of such claims shall be actionable, and (c) unless written notice
containing a description of the specific nature of such breach shall have been
given by Purchaser to Seller prior to the expiration of the nine (9) month
period set forth above and an action shall have been commenced by Purchaser
against Seller within a reasonable period of time after the termination of the
survival period provided for above in this Section 5.17. As used in this Section
5.17, the term “Cap” shall mean the total aggregate amount of $949,500. In no
event shall Seller’s aggregate liability to Purchaser for breach of any
representation or warranty of Seller in this Article V exceed the amount of the
Cap.


5.18    To Seller’s Actual Knowledge. For purposes of this Agreement, “to
Seller’s actual knowledge” means the current actual knowledge, without inquiry
or investigation, of Trent Isgrig (“Knowledge Individual”), and shall not apply
to or be construed to apply to information or material which may be in the
possession of Seller generally or incidentally, but which is not actually known
to the Knowledge Individual; it being understood and agreed that the Knowledge
Individual shall have no personal liability in any manner whatsoever hereunder
or otherwise related to the transactions contemplated hereby. Seller represents
that Knowledge Individual is responsible for asset management of the Property,
was and/or is directly involved with the purchase, leasing and/or sale of the
Property, and is the best individual to make the representations above.
    
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF PURCHASER


As of the date of Purchaser’s execution of this Agreement, Purchaser represents
and warrants to Seller as follows:


6.1    Organization and Standing. Purchaser is duly organized, validly existing
and in good standing under the laws of the state of its formation.




C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


16

--------------------------------------------------------------------------------





6.2    Authority of Purchaser. Purchaser has full power and authority to enter
into Agreement and consummate the transaction contemplated hereunder and such
transaction has been duly authorized by all necessary action by Purchaser, and
all required consents and approvals have been duly obtained. This Agreement is a
legal, valid and binding obligation of Purchaser, enforceable against Purchaser
in accordance with its terms.


6.3    Absence of Contractual or Other Restrictions. The entering into and
consummation of the transaction contemplated hereunder will not result in any
default under or violation of any of the terms or provisions of any contract,
lease or any agreement to which Purchaser is a party or, to Purchaser’s actual
knowledge, by which Purchaser may be bound or of any law, rule, license,
regulation, judgment, order or decree governing or affecting Purchaser.


6.4    Litigation. There are no actions, suits, proceedings or investigations,
arbitration proceedings or eminent domain proceedings pending or, to Purchaser’s
actual knowledge, threatened in writing, at law or in equity, before any federal
or state court or any governmental department, commission, board, bureau or
instrumentality against Purchaser which would materially adversely affect
Purchaser or the transaction contemplated herein.


6.5    No Blocked Party. To Purchaser’s actual knowledge, Purchaser is currently
in compliance with and shall at all times prior to Closing remain in compliance
with the regulations of OFAC (including those named in OFAC’s Specially
Designated and Blocked Persons list) and any statute, executive order (including
the September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and will not engage in any dealings or
transactions or be otherwise associated with such persons or entities.


6.6    Modification of Purchaser’s Representations and Warranties by
Supplemental Annex. All representations and warranties of Purchaser contained in
this Agreement shall be deemed remade and shall be true and correct on and as of
Closing (except as modified by Purchaser in writing, notice of which shall be
delivered to Seller prior to Closing) as if then made.




C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


17

--------------------------------------------------------------------------------





6.7    Survival of Purchaser’s Representations and Warranties. Subject to the
Cap defined in Section 5.17 above, Purchaser hereby agrees to indemnify and hold
Seller harmless from and against all claims, demands, liabilities, losses,
damages, costs and expenses, including reasonable attorneys’ fees and
disbursements, (i) that may be suffered or incurred by Seller if any
representation or warranty made by Purchaser in this Article VI was untrue or
incorrect in any material respect when made (including the representations and
warranties which are remade pursuant to Section 6.6 hereof) or that may be
caused by any breach by Purchaser of this Agreement, or (ii) arising from or
based on any failure by Purchaser to perform all obligations of Purchaser in
accordance with the Leases, Contracts, Approvals, Permitted Exceptions or
applicable laws from and after the Closing Date, or any third party property
damage or personal injury occurring in, on or about the Property from and after
the Closing Date. The representations and warranties of Purchaser set forth in
this Article VI shall survive Closing for a period of nine (9) months. No claim
for indemnity under this Section 6.7 shall be actionable or payable (a) if the
breach in question results from or is based on a condition, state of facts or
other matter which was actually known to Seller prior to Closing (it being
understood and agreed that Seller’s remedies with respect to any such breach
actually discovered by Seller prior to Closing shall be as set forth in Section
11.2 below), (b) unless the valid claims for all such breaches collectively
aggregate more than $15,000, in which event the full amount of such claims shall
be actionable, and (c) unless written notice containing a description of the
specific nature of such breach shall have been given by Seller to Purchaser
prior to the expiration of the nine (9) month period set forth above and an
action shall have been commenced by Seller against Purchaser within a reasonable
period of time after the termination of the survival period provided for above
in this Section 6.7. In no event shall Purchaser’s aggregate liability to Seller
for breach of any representation or warranty of Purchaser in this Article VI
exceed the amount of the Cap defined in Section 5.17 above.


ARTICLE VII
COVENANTS


7.1Seller’s Covenants. Seller hereby covenants and agrees that prior to Closing,
Seller: (i) shall continue to maintain and otherwise operate the Property in the
ordinary course of business in the same manner as the Property has been operated
by Seller immediately prior to the acceptance and delivery of this Agreement,
ordinary wear and tear excepted, including, without limitation, maintenance of
substantially the same advertising and marketing programs for the Property in
effect as of the Effective Date, and including entering into new Leases and/or
modifying or terminating existing Leases affecting all or any portions of the
Real Property at its current lease rates and concessions, except Seller shall
not, without Purchaser’s consent (such consent not to be unreasonably withheld,
conditioned or delayed), enter into any new Leases which (including any options
to renew) exceeds a term of one (1) year; (ii) shall keep the Property insured
at the current level of insurance maintained thereon; (iii) shall not seek or
consent to any additional zoning, platting, replatting, subdivision or other
change affecting the use of the Property or any administrative reclassification
of the Property without Purchaser’s consent; (iv)  shall not extend or add to
any existing improvements or construct additional improvements on the Property
except in the ordinary course of replacing worn or obsolete items or otherwise
making units rent ready without Purchaser’s consent (such consent not to be
unreasonably withheld, conditioned or delayed), (v) shall not, without
Purchaser’s prior written consent, enter into any contract for goods and
services


C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


18

--------------------------------------------------------------------------------





or otherwise affecting the Property or extend or modify any Service Contracts
except in emergency situations or in situations that are critical to the
operation of the Property, in which event such contract must be terminable upon
no more than thirty (30) days’ notice without payment of any penalty, fee or
other compensation, (vi) comply in all material respects with the Permitted
Exceptions and all covenants, conditions, restrictions, laws, statutes, rules,
regulations and ordinances applicable to the Property, (vii) not create or agree
to any easements, liens, mortgages, encumbrances or other interests that would
affect the Property or Seller’s ability to comply with this Agreement; (viii)
not fail to pay in a timely fashion all proper bills for labor or services for
work performed for or on behalf of Seller with respect to the Property; and (ix)
as soon as Seller deems commercially reasonable, but in no event later than one
(1) business day after Seller receives the Closing Notice, Seller shall (A)
commence the defeasance process with respect to the existing loan encumbering
the Property, excluding only the purchase of marketable securities to complete
the defeasance process (the “Defeasance”) and promptly provide to Purchase
written notice of commencement of the Defeasance (the “Defeasance Commencement
Notice”), (B) continuously and in good faith use commercially reasonable efforts
to obtain the approval and prompt completion of the Defeasance; and (C) until
Closing, keep Purchaser apprised as to the status of the Defeasance, including
providing prompt written notice to Purchaser when Seller and Seller’s lender’s
servicer are ready, willing and able to defease Seller’s loan and complete the
Defeasance (the “Defeasance Completion Notice”), excluding only the purchase of
marketable securities to complete the Defeasance and subject to finalization,
execution and delivery to the Title Company of all documents required to
complete the Defeasance (“Defeasance Documents”). For purposes of this Section
7.1, consent of Purchaser shall be deemed to be obtained absent receipt by
Seller of a written objection notice from Purchaser within three (3) business
days of Seller’s written request. Additionally, Seller shall promptly (1) notify
Purchaser in writing of any litigation, arbitration, condemnation or
administrative hearing before any court or governmental agency concerning Seller
or the Property that is instituted after the Effective Date, other than eviction
or unlawful detainer actions that will be completed prior to Closing, (2)
provide to Purchaser copies of any Leases or Service Contracts or
amendments/modifications thereto entered into after the Effective Date (subject
to the terms of this Section 7.1 above), and any documents or materials received
by Seller from and after the Effective Date that would have been included in
Evaluation Materials if received prior to such date, (3) within two (2) business
days after Seller’s receipt of request therefor, provide to Purchaser an updated
Rent Roll, (4) provide to Purchaser copies of all notices given or received by
Seller after the Effective Date asserting (i) any breach or default under the
Service Contracts, (ii) any violation of the Permitted Exceptions, (iii) any
breach or default by Seller under the Leases, or (iv) any violation by Seller of
any covenants, conditions, restrictions, laws, statutes, rules, regulations or
ordinances applicable to the Property, and (5) provide to Purchaser copies of
all written communications given or received by Seller after the Effective Date
relating to any potential hazardous materials/substances that could affect the
Property.


C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


19

--------------------------------------------------------------------------------







7.23-14 Audit Information. Commencing on the Effective Date and continuing for a
period of up to nineteen (19) months after Closing, upon Purchaser’s reasonable
request, Seller shall promptly provide Purchaser with reasonable access to, and
the right to inspect, Seller’s financial information and historical books and
records (the “3-14 Audit Information”) in connection with the preparation by
Purchaser’s auditors (or the auditors of Purchaser’s parent company) of a SEC
Regulation S-X 3-14 Audit (“S-X 3-14 Audit”) of certain operating revenues and
expenses with respect to the Property.  Seller further agrees to provide
Purchaser’s auditors (or the auditors of Purchaser’s parent company) with
reasonable access to Seller’s books and records relating to the Property as
otherwise reasonably required to complete any such S-X 3-14 Audit. 
Notwithstanding the foregoing, (x) in no event shall Seller be required to
provide a management representation letter or make any representation or
warranty with respect to the 3-14 Audit Information, (y) in no event shall
Seller be required to prepare any reports or data with respect to any 3-14 Audit
and Sellers sole obligation with respect to the 3-14 Audit Information shall be
to provide Purchaser reasonable access to financial information and books and
records in Seller’s possession, and (z) Purchaser hereby waives any and all
claims against Seller with respect to the information comprising the 3-14 Audit
Information and the compilation of the S-X 3-14 Audit.  The terms and conditions
of this Section 7.2 shall survive the Closing.


7.3Purchaser’s Covenants. Purchaser hereby covenants and agrees between the
Effective Date and Closing, that Purchaser shall reasonably cooperate with
Seller, at no cost to Purchaser, to execute and deliver to third parties any
required notices of the transfer of the Property and the release of Seller of
its obligations under the Service Contracts, and the Leases.


C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


20

--------------------------------------------------------------------------------







7.4Confidentiality. The Evaluation Materials are hereby deemed confidential and
shall be kept confidential, and not be disclosed or published in any manner, by
Purchaser without the express written consent of Seller, except for any
Permitted Disclosures (as hereinafter defined). Additionally, except for any
Permitted Disclosures, Purchaser and Seller agree to keep, and to direct their
agents, employees, representatives and brokers to keep, the existence and
content of this Agreement and the transaction contemplated herein confidential.
Seller and Purchaser covenant and agree that neither of them will issue any
press releases regarding the Property or the transaction contemplated herein
that identifies the other party without the prior consultation and express
written approval of the other, which approval shall not be unreasonably
withheld, conditioned or delayed. Seller hereby acknowledges and agrees that
Purchaser or Purchaser’s representatives may communicate with any governmental
authority or quasi-governmental authority for the purpose of gathering
information in connection with the Property or the Seller, or the transaction
contemplated by this Agreement. Notwithstanding anything to the contrary
hereinabove set forth, either party may disclose such information: (w) to its
employees, agents, representatives, brokers, consultants, contractors, potential
lenders, and to members of professional firms serving it or its potential
lenders, (x) to Title Company, (y) as permitted under the prior sentence, and
(z) as any governmental or quasi-governmental agency may require, as is
necessary in order to comply with applicable laws or any court order, or in
response to or in connection with any legal process (collectively, the
“Permitted Disclosures”). In addition, the confidentiality obligations of this
Section 7.3 shall not apply to any information that is a matter of public record
or generally available to the public (other than as a result of the disclosure
thereof in breach of this Section). The provisions of this section shall survive
Closing.




C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


21

--------------------------------------------------------------------------------





ARTICLE VIII
DAMAGE, DESTRUCTION OR CONDEMNATION


8.1    Condemnation. If prior to Closing, Seller receives knowledge that all or
any portion of the Real Property or Improvements are to be taken under any power
of eminent domain or similar action, Seller shall promptly notify Purchaser. In
the event that such taking is or will be “significant” (as hereinafter defined)
Purchaser shall have fifteen (15) days after its receipt of such notice
(“Seller's Notice”), by written notice to Seller, to elect to either (a) take
title to the Real Property at Closing, in which event Seller shall execute and
deliver an assignment of all of its rights in and to the condemnation award to
Purchaser (and/or Purchaser shall receive the condemnation award from Seller to
the extent Seller already has been paid any portion thereof prior to Closing);
or (b) terminate this Agreement, in which event, this Agreement shall be null
and void, the Deposit shall be returned to Purchaser, and neither party
thereafter shall have any right or remedy against the other, except as otherwise
stated herein. In the event Purchaser fails to notify Seller of Purchaser's
election within fifteen (15) days following receipt of Seller's Notice, it shall
be deemed that Purchaser elected (b) above. The term “significant,” as used in
this section, shall mean the taking of any portion of the Real Property or
Improvements in which the damages from condemnation (i) would result in the
reduction of fair market value of the Real Property by more than one percent
(1%) as determined by an appraiser mutually selected by Seller and Purchaser, or
(ii) would result in a loss of parking spaces or would otherwise cause the
Property to be “nonconforming” or “legal non-conforming” for zoning purposes or
would result in a violation of applicable laws, or (iii) would result in the
loss of or otherwise materially adversely affect any access to all or any
portion of the Real Property. If an insignificant portion of the Real Property
is so taken, Seller shall assign its right in the condemnation award to
Purchaser at Closing (or Purchaser shall receive the entire condemnation award
from Seller, if Seller already has been paid prior to Closing).


    


C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


22

--------------------------------------------------------------------------------





8.2    Damage by Casualty. It is the intention of the parties that at Closing
Seller shall transfer to Purchaser the Property on an “as is” basis without
warranty as to condition or repair, except as expressly provided herein.
Therefore, risk of loss to the Property from fire or other casualty shall be
borne by Seller until Closing. Seller shall promptly notify Purchaser (“Seller’s
Notice”) of any damage which shall occur and of which Seller shall become aware
and of Seller’s best estimate, based upon a report of an independent engineer or
contractor, of the cost to repair any such damage. If the Real Property,
Improvements or Personal Property, if any, is damaged by fire or other casualty
prior to Closing such that the reasonable cost of repair and restoration of such
damage with materials of like kind and quality is greater than $900,000, as
determined by such engineer or contractor, Purchaser may elect to terminate this
Agreement by written notice to Seller sent within fifteen (15) days from the
date of Seller's Notice, the Deposit shall be returned to Purchaser, and
thereafter neither party shall have any right or remedy against the other,
except as otherwise stated herein. If the cost of repair and restoration is less
than $900,000, the Purchase Price shall be reduced by the amount of such damage
at Closing, and Seller shall have the right to retain the insurance proceeds
received related to such damage under such insurance policies. If the cost of
repair and restoration is greater than $900,000 and Purchaser does not elect to
terminate this Agreement, then Purchaser shall receive (w) a credit against the
cash balance of the Purchase Price payable at Closing to the extent of payments
received by or on behalf of Seller prior to the Closing Date under any
applicable insurance policy or policies in effect with respect to the Property,
(x) an assignment of Seller's rights to any payments which may be payable
subsequent to the Closing Date under any applicable insurance policy or policies
in effect with respect to the Property (or, if Seller’s insurer does not permit
such policy and/or payments to be assigned to Purchaser, a credit for such
amounts), (y) an assignment of Seller's rights to payments with respect to rents
due subsequent to the Closing Date under any rental insurance policy or policies
with respect to the Property, if any (or, if Seller’s insurer does not permit
such policy and/or payments to be assigned to Purchaser, a credit for such
amounts), and (z) a credit against the cash balance of the Purchase Price
payable at the Closing in an amount equal to the aggregate amount of the
deductibles with respect to all such insurance policies.




C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


23

--------------------------------------------------------------------------------





ARTICLE IX
ACCESS PRIOR TO CLOSING


At any time prior to Closing, if this Agreement shall not have first been
terminated, upon not less than twenty-four (24) hours prior notice to Seller,
Purchaser and Purchaser’s (and its prospective lender’s) employees, agents,
contractors, architects and engineers, shall have the right to enter the
Property for purposes of conducting non-invasive inspections, including without
limitation, inspections of all utilities and service systems or making surveys,
soil tests, engineering tests and for other similar work; provided such
operations are conducted in such a manner as not to unreasonably interfere with
Seller’s operation of the Property, occupancy by tenants of units at the
Property, or damage the Property. Except to the extent arising out of the
negligence or willful misconduct of Seller or Seller’s contractors, employees,
representatives or agents, Purchaser agrees to indemnify and hold Seller
harmless from any and all damage (including reasonable attorneys’ fees but
expressly excluding punitive, special, consequential or incidental damages)
caused by any such inspections, and any mechanic’s or materialman’s liens that
may be filed against the Property by reason of the performance of any of the
acts herein mentioned; provided, however, that Purchaser shall not be
responsible for any losses or expenses resulting from the discovery of adverse
information regarding the Property. Prior to entering onto the Property,
Purchaser shall provide to Seller a certificate of insurance in an amount not
less than $1,000,000 per occurrence and $2,000,000 general aggregate, naming
Seller as an additional insured thereunder and protecting against any damage,
harm or injury occasioned by Purchaser pursuant to this Article IX. This Article
shall survive termination of this Agreement for a period of three (3) months and
control over any provisions to the contrary herein; provided however that if
Seller shall have provided written notice to Purchaser with reasonable detail of
a specified claim for indemnification under this Article IX, then such period
shall be extended until such claim is resolved.


ARTICLE X
CLOSING


10.1    Closing Time and Place. In the event this Agreement shall not have first
been terminated in accordance with the terms hereof, the closing of Purchaser’s
acquisition of the Property shall occur July 21, 2017 (“Closing” or “Closing
Date”). Closing shall take place on the Closing Date beginning at 1:00 p.m.
Mountain Time, at the offices of the Title Company or at such other time and
place as the parties may mutually agree provided Seller and Purchaser shall not
be required to attend the Closing in person. In addition to any other conditions
expressly set forth in this Agreement, the following shall be the conditions
precedent to the obligations of the parties to Close (unless waived in writing
by the party for whose benefit the conditions have been included):
A.    All funds and instruments described in this Article X or otherwise
expressly required by the terms of this Agreement have been delivered to Title
Company, and Seller and Purchaser have approved, executed and delivered a
settlement statement reflecting the Purchase Price, all prorations, and all
closing costs as required under this Agreement (the “Settlement Statement”).




C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


24

--------------------------------------------------------------------------------





B.    Seller and Purchaser shall each have materially performed, observed and
complied with all covenants, agreements and conditions required by this
Agreement to be performed, observed and/or complied with by such party prior to,
or as of, the Closing.


C.    Seller’s and Purchaser’s representations and warranties contained herein
shall be true and correct in all material respects as of the Effective Date and
as of the Closing Date, except for representations and warranties permitted to
be updated as provided by the express terms of this Agreement.


D.There shall exist no pending or threatened actions, suits, arbitrations,
claims, attachments, proceedings, assignments for the benefit of creditors,
insolvency, bankruptcy, reorganization or other proceedings, against the other
party that would materially and adversely affect that party’s ability to perform
its obligations under this Agreement.


10.2    Closing. The following shall occur no later than one (1) business day
prior to Closing and effective as of the Closing Date, each requirement being an
obligation of the respective party and a condition precedent to the others and
all being considered as occurring simultaneously through escrow with the Title
Company, as escrowee:


A.Deed. Seller shall execute, have acknowledged and deliver to Purchaser a
special warranty deed (“Deed”) in the form attached as Exhibit F conveying fee
title to the Real Property to Purchaser subject only to the Permitted
Exceptions;


B.Bill of Sale. Seller shall execute and deliver to Purchaser a bill of sale
(“Bill of Sale”), in the form of Exhibit G attached hereto, conveying to
Purchaser the Personal Property, if any;


C.Assignment and Assumption of Leases. Seller and Purchaser shall execute and
deliver to one another an assignment of leases and assumption agreement
(“Assignment and Assumption of Leases”), in the form of Exhibit H attached
hereto, whereby Seller shall assign and Purchaser shall assume the Leases and,
to the extent of the credit against the Purchase Price actually received by
Purchaser at Closing, the security deposits;


D.Assignment and Assumption of Service Contracts. Seller and Purchaser shall
execute and deliver to one another an assignment of service contracts
(“Assignment and Assumption of Service Contracts”), in the form of Exhibit I
attached hereto, whereby Seller shall assign and Purchaser shall assume the
Service Contracts that have not been terminated as provided in Section 4.1;


E.Assignment of Intangibles. Seller and Purchaser shall execute and deliver to
one another an assignment of general intangibles (“Assignment of Intangibles”),
in the form of Exhibit J attached hereto, whereby Seller shall assign to
Purchaser the Intangibles;




C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


25

--------------------------------------------------------------------------------





F.FIRPTA. Seller shall execute, have acknowledged and deliver to Purchaser a
non-foreign affidavit to assure Seller’s compliance with Section 1445 of the
Internal Revenue Code of 1986, as amended;


G.Original Leases, Service Contracts and Other Items. Seller shall cause
Seller’s property manager to deliver to Purchaser all originals (or copies if
originals are not in the possession of Seller) of the Leases and Service
Contracts in Seller’s possession which relate to the Property and the keys to
the Property;


H.Notice to Tenants. Seller shall cause to be delivered to Purchaser a notice to
all tenants at the Property notifying them of the change of ownership, which
shall be addressed to each tenant of the Property, in the form of attached
Exhibit L, as may be modified at the reasonable request of Purchaser to conform
to the requirements of applicable law;


I.Rent Roll. Seller shall cause Seller’s property manager to deliver to
Purchaser an updated Rent Roll certified to be accurate to the best of Seller’s
actual current knowledge as of the date of Closing;


J.Affidavit(s). Seller shall deliver to Purchaser and to Title Company an
affidavit(s) as to construction, debts, liens and parties in possession in the
form customarily used by Title Company, certified to Title Company, identifying
no construction, debts, liens or parties in possession (other than residential
tenants disclosed to Purchaser) that may affect the Property after the Closing
Date;


K.Gap Indemnity. If requested by Title Company to facilitate Closing, Seller
shall deliver to Title Company a gap indemnity in the form customarily used by
Title Company;


L.Purchase Price. One (1) business day prior to the Closing Date, Purchaser
shall deliver to Seller the balance of the Purchase Price in immediately good
funds notwithstanding anything set forth in this Agreement to the contrary;


M.Defeasance Documents. At least one (1) business day prior to Closing, Seller
shall deliver to the Title Company the Defeasance Documents notwithstanding
anything set forth in this Agreement to the contrary;


N.Entity Documents. To the extent required by Title Company or necessary to
issue the Title Policy, Purchaser and Seller shall each deliver to the Title
Company copies of its respective governing documents, certified by required by
Title Company, and evidence, reasonably satisfactory to the Title Company, of
any necessary consent or authorization to the transactions set forth herein and
the performance of the parties’ obligations hereunder;


O.Possession. Purchaser shall be entitled to possession of the Property, subject
to the Leases and Permitted Exceptions, immediately after Closing; and




C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


26

--------------------------------------------------------------------------------





P.Other Documents. Purchaser and Seller shall execute and deliver such other
documents as may be reasonably required by the Title Company in order to
consummate the transaction as set forth in this Agreement.


10.3    Adjustments to Purchase Price and Closing Costs. The Purchase Price due
at Closing shall be subject to the following credits, adjustments and
prorations:


A.Seller Costs. Other than set forth herein, Seller shall pay one-half (½) of
all customary closing costs charged by the Title Company. Seller shall pay the
costs of preparation of the Title Commitment, and the base premium for the Title
Policy. Seller also shall pay the cost of any endorsements to the Title Policy,
if required, insuring over any Title Defect, Survey Defect, or New Defect that
Seller has agreed to cure as provided in Sections 3.2B, 3.2C and 3.3, above.
Seller shall also pay all transfer taxes/fees payable in connection with the
transfer of the Property contemplated by this Agreement


B.Purchaser Costs. Other than set forth herein, Purchaser shall pay one-half (½)
of all customary closing costs charged by the Title Company. Except as set forth
above in Section 10.3A, Purchaser shall pay the cost of any endorsements to the
Title Policy required by Purchaser, and the cost of the Updated Survey.
Purchaser shall also pay all transfer, recording, filing, documentary, revenue
stamp fees (excluding any transfer taxes which are addressed in Section 10.3A
above) payable in connection with the transfer of the Property contemplated by
this Agreement.


C.Security Deposits. The Purchase Price shall be credited for all security
deposits, if any, paid to Seller and not forfeited by the tenants in connection
with the Leases;


D.Proration. Except as specifically set forth below, the following shall be
prorated between Seller and Purchaser as of 12:01 a.m. Mountain Time of the day
of Closing on an actual/365 basis (“Adjustment Point”):


(i)    Rents and other income from the Property, Service Contracts (to the
extent being assumed by Purchaser), utility charges which are the direct
responsibility of Seller as the owner of the Real Property, real estate taxes,
personal property taxes, and other state, county, school, district, municipal
and other governmental and quasi-governmental taxes, charges and assessments;




C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


27

--------------------------------------------------------------------------------





(ii)    Rents due and owing under the Leases and all other income from the
Property for the month in which Closing occurs shall be prorated as of the
Adjustment Point based on rents and income actually collected, other than income
derived from residential utility billings (“RUBS”), which shall be prorated
outside of Closing as provided below. For a period of ninety (90) days after
Closing, any rents collected by Purchaser subsequent to Closing, shall be
applied first to the current rental obligations under the Leases, and then to
any delinquent rent due and owing to Seller as of the Adjustment Point, which if
and when collected shall become the property of Seller. Commencing as of
ninety-one (91) days after the Closing Date, Seller may use reasonable efforts,
including litigation, to collect any rents delinquent as of the Adjustment Date
which are still uncollected; provided, however, in exercising its remedies
against tenants as outlined in this Section, Seller shall not evict any tenant
of the Property or otherwise unreasonably interfere with Purchaser’s operation
of the Property. This subsection of this Agreement shall survive Closing and the
delivery and recording of the Deed. Seller shall attempt to obtain a final
reading of all utilities which are the responsibility of the owner of the
Property prior to Closing and arrange to pay the final billings directly to the
appropriate utility companies. Purchaser shall attempt to arrange for all such
utility billing as of the date of Closing to be paid directly by Purchaser.
Notwithstanding anything to the contrary in this Section 10.3.D, Seller and
Purchaser acknowledge that income derived from RUBS is billed in arrears. Seller
and Purchaser agree to reconcile all RUBS income ninety (90) days after Closing
and to prorate such RUBS income for the month in which Closing occurs;


(iii)    Real property taxes for the year of Closing due and payable the
following year, shall be prorated to the date of Closing. If the date of Closing
shall occur before the real property tax rate or assessed valuation for the
then-current tax year is fixed, real property taxes shall be prorated on the
basis of the most recently available assessment and the most recently available
mill levy and re-prorated upon receipt of the final bill. This subsection of
this Agreement shall survive Closing and the delivery and recording of the Deed.


(iv)    Unless otherwise instructed by Purchaser, all employees of Seller
employed exclusively in connection with operating the Property shall be
terminated by Seller as of the Adjustment Point. Seller shall pay wages,
salaries, vacation and holiday pay, bonuses, sick time, payroll taxes, Social
Security taxes, worker's compensation and all other employee benefits for
Seller’s employees through the Adjustment Point. This subsection of this
Agreement shall survive Closing and the delivery and recording of the Deed.
Purchaser shall be responsible for making independent arrangements for its
employees in connection with Purchaser’s operation of the Property after the
Adjustment Point, and Seller shall not be obligated to pay for any costs or
expenses incurred or attributable to Purchaser’s employees and Purchaser shall
not be obligated to pay for any costs or expenses incurred or attributable to
Seller’s employees; and


(v)    Notwithstanding anything contained herein to the contrary, there shall be
no prorations or credits of any “up-front” or “door fee” payments under any
cable agreements that were executed more than twenty-four (24) months prior to
the Closing Date.


E.Other Costs. Except as otherwise set forth in this Agreement, each party shall
pay all other costs and expenses, including attorney’s fees, incurred by such
party in connection with the transactions contemplated by this Agreement.


C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


28

--------------------------------------------------------------------------------







F.Rent Ready Credit. Not more than forty-eight (48) hours prior to Close of
Escrow (“Walk Through Date”), a representative of Purchaser and a representative
of Seller shall conduct an onsite walk-through of the then unoccupied rental
units on the Property to determine whether such unoccupied rental units are in
“rent ready condition”, defined below. With respect to any rental unit that is
vacated either (a) on or before five (5) days prior to Closing that Seller has
not placed in a “rent ready condition” before the Walk Through Date or (b) on or
after the Walk Through Date, Purchaser shall receive a credit against the
Purchase Price at Closing in the amount of $1,000 per unit. As used herein,
“rent ready condition” means Seller’s practice and procedures, as of the date of
this Agreement, for placing units in “rent ready condition”. Nothing contained
in this Section 10.3F shall be construed as limiting Purchaser’s rights and
Seller’s obligations under the other provisions of this Agreement.


G.Corrections. Any errors or omissions in computing adjustments at the Closing
shall be promptly corrected, provided that the party seeking to correct such
error or omission shall have notified the other party of such error or omission
(or, if the parties cannot agree, shall have commenced any legal action) on or
prior to the date ninety (90) days following the Closing Date. If any of the
items subject to proration hereunder cannot be prorated as of the Adjustment
Date because the information necessary to compute such proration is unavailable,
then such item shall be reapportioned promptly following receipt of the
necessary information, and the proper party reimbursed within thirty (30) days
after such party’s receipt of written demand therefor. This covenant shall
survive the Closing for a period of one (1) year with respect to tax prorations
and ninety (90) days with respect to all other prorations, and shall then
terminate.




C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


29

--------------------------------------------------------------------------------





ARTICLE XI
DEFAULTS AND REMEDIES


11.1    Default by Seller. “Default by Seller” shall mean a failure by Seller to
materially comply with or satisfy any covenant or agreement of Seller contained
in this Agreement, or a material breach by Seller of any representation or
warranty of Seller contained in this Agreement, which is not cured by Seller
within five (5) business days following Seller’s receipt of written notice from
Purchaser (other than failure to close for any reason unrelated to a Default by
Purchaser, in which case there shall be no notice or cure period; called the
“Purchaser Notice”). If Closing is scheduled to occur less than five (5)
business days after the date of the Purchaser Notice, Closing shall be extended
by the number of days reasonably required to cure the default, not to exceed
five (5) business days following Seller’s receipt of the Purchaser Notice. Upon
the occurrence of a Default by Seller beyond the cure period set forth above,
Purchaser may, at any time at or prior to Closing, by giving to Seller written
notice of its election to either, as Purchaser’s sole remedy (a) terminate this
Agreement whereupon the Deposit, including, the Non-Refundable Deposit, shall be
returned to Purchaser and Seller shall pay to Purchaser any and all “Purchaser’s
Costs” (defined below) incurred as of the date of such termination; or (b)
enforce specific performance of this Agreement. Upon termination of this
Agreement by Purchaser and the return of the Deposit, including the
Non-Refundable Deposit pursuant to this Section 11.1, neither party shall have
any further obligations to the other, except as set forth in this Agreement. For
purposes of this Agreement, “Purchaser’s Costs” shall mean the actual verifiable
expenses incurred by Purchaser, together with any non-refundable “rate lock” or
“spread lock” deposits or fees paid not more than five (5) business days prior
to the Closing Date in connection with any proposed financing, not to exceed the
total sum of $800,000, paid or payable to (A) to Purchaser’s attorneys in
connection with the negotiation of this Agreement or the proposed purchase of
the Property, (B) to third party consultants in connection with the performance
of examinations, inspections and/or investigations of the Property or (C) to any
potential lender in connection with any proposed financing of the Property.
Seller’s obligation to pay the Purchaser’s Costs shall survive any termination
of this Agreement.


    


C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


30

--------------------------------------------------------------------------------





11.2    Default by Purchaser. “Default by Purchaser” shall mean a failure of
Purchaser to materially comply with or satisfy any covenant or agreement
contained in this Agreement, or a material breach of any representation or
warranty of Purchaser contained in this Agreement, which is not cured by
Purchaser within five (5) business days following Purchaser’s receipt of written
notice from Seller (other than failure to close for any reason unrelated to a
Default by Seller, in which case there shall be no notice or cure period; called
the “Seller Notice”). If Closing is scheduled to occur less than five (5)
business days after the date of the Seller Notice, Closing shall be extended by
the number of days reasonably required to cure the default, not to exceed five
(5) business days following Purchaser’s receipt of the Seller Notice. Upon the
occurrence of a Default by Purchaser beyond any applicable cure period as set
forth above, Seller may, by giving Purchaser written notice of Seller’s election
to terminate this Agreement, in which case (i) this Agreement shall terminate
and (ii) Seller shall retain the Deposit, including the Non-Refundable Deposit,
together with all accrued interest thereon, as liquidated damages as Seller’s
sole and exclusive remedy. In the event Seller terminates this Agreement
pursuant to this Section 11.2, neither party shall have any further obligations
to the other, except as set forth in this Agreement. The parties have agreed
Seller’s actual damages, in the event of a default by Purchaser, would be
extremely difficult or impractical to determine. The parties acknowledge the
Deposit, including the Non-Refundable Deposit, has been agreed upon, after
negotiation, as the parties’ reasonable estimate of Seller’s damages. Except as
otherwise provided above in this Section 11.2, Seller expressly waives any and
all claims for damages against Purchaser.




C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


31

--------------------------------------------------------------------------------





ARTICLE XII
MISCELLANEOUS


12.1
Disclaimer. Purchaser acknowledges and agrees that:



A.    EXCEPT AS MAY BE SPECIFICALLY STATED IN THE DEED OR OTHER DOCUMENT
DELIVERED BY SELLER AT CLOSING, OR THIS AGREEMENT, SELLER, FOR ITSELF, HEREBY
SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY, OR REPRESENTATION, ORAL OR
WRITTEN, PAST, PRESENT, OR FUTURE, OF, AS TO, OR CONCERNING (i) THE NATURE AND
CONDITION OF THE PROPERTY, INCLUDING WITHOUT LIMITATION, THE WATER, SOIL AND
GEOLOGY, AND THE SUITABILITY THEREOF, FOR ANY AND ALL ACTIVITIES AND USES WHICH
PURCHASER MAY ELECT TO CONDUCT THEREON; (ii) THE NATURE, ENFORCEABILITY AND
EXTENT OF ANY RIGHT‑OF‑WAY, LEASE, POSSESSION, LIEN, ENCUMBRANCE, LICENSE,
RESERVATION, CONDITION, OR OTHERWISE; (iii) THE COMPLIANCE OF THE PROPERTY OR
THE OPERATION THEREOF WITH ANY LAWS, RULES, ORDINANCES, OR REGULATIONS OF ANY
GOVERNMENT OR OTHER BODY; (iv) WHETHER THE IMPROVEMENTS ON THE PROPERTY ARE
BUILT IN A GOOD AND WORKMANLIKE MANNER; (v) WARRANTIES (EXPRESS OR IMPLIED) OF
CONDITION REGARDING THE PROPERTY’S FITNESS FOR A PARTICULAR PURPOSE,
MERCHANTABILITY, TENANTABILITY, HABITABILITY OR SUITABILITY FOR ANY INTENDED
USE; (vi) ANY ENVIRONMENTAL CONDITIONS WHICH MAY EXIST ON THE PROPERTY,
INCLUDING WITHOUT LIMITATION, THE EXISTENCE OR NON‑EXISTENCE OF PETROLEUM
PRODUCTS, PETROLEUM RELATED PRODUCTS, “HAZARDOUS SUBSTANCES,” “HAZARDOUS
MATERIALS,” “TOXIC SUBSTANCES,” OR “SOLID WASTE” AS SUCH TERMS ARE DEFINED IN
THE COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION AND LIABILITY ACT OF 1980,
AS AMENDED BY SUPERFUND AMENDMENTS AND REAUTHORIZATION ACT OF 1986, THE RESOURCE
CONSERVATION AND RECOVERY ACT OF 1976, AND THE HAZARDOUS MATERIALS
TRANSPORTATION ACT, AND STATE ENVIRONMENTAL LAWS, AND IN THE REGULATIONS
PROMULGATED PURSUANT TO SUCH LAWS, ALL AS AMENDED (ALL OF THE FOREGOING BEING
REFERRED TO AS THE “HAZARDOUS WASTE LAWS”); AND (vii) THE FINANCIAL EARNING
CAPACITY OR HISTORY OR EXPENSE HISTORY OF THE OPERATION OF THE PROPERTY.


        


C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


32

--------------------------------------------------------------------------------





B.    PURCHASER ACKNOWLEDGES, WARRANTS AND REPRESENTS TO SELLER THAT OTHER THAN
THE EXPRESSLY STATED REPRESENTATIONS OF SELLER HEREIN, NO REPRESENTATIONS HAVE
BEEN MADE BY SELLER, SELLER’S AGENTS, BROKERS, OR EMPLOYEES, AND PURCHASER HAS
RELIED ON ITS OWN REVIEW AND INVESTIGATION OF THE INFORMATION SUPPLIED BY SELLER
IN ENTERING INTO OR CONTINUING THE EFFECTIVENESS OF THIS TRANSACTION. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, PURCHASER ACKNOWLEDGES, WARRANTS AND
REPRESENTS TO SELLER THAT NEITHER SELLER NOR SELLER’S AGENTS, BROKERS OR
EMPLOYEES HAVE MADE ANY REPRESENTATION OR STATEMENT TO PURCHASER CONCERNING THE
PROPERTY’S INVESTMENT POTENTIAL OR RESALE AT ANY FUTURE DATE, AT A PROFIT OR
OTHERWISE, NOR HAS SELLER, SELLER’S AGENTS, BROKERS OR EMPLOYEES RENDERED ANY
ADVICE OR EXPRESSED ANY OPINION TO PURCHASER REGARDING ANY INCOME TAX
CONSEQUENCES OF OWNERSHIP OF THE PROPERTY.


C.    EXCEPT AS MAY BE SPECIFICALLY STATED IN THE DEED OR OTHER DOCUMENT
DELIVERED BY SELLER AT CLOSING OR THIS AGREEMENT, THE TRANSFER OF THE PROPERTY,
TOGETHER WITH THE IMPROVEMENTS AND FIXTURES, IS IN THEIR “AS IS,” “WHERE IS”
CONDITION, WITH ALL FAULTS.


NOTWITHSTANDING ANYTHING SET FORTH IN THIS AGREEMENT TO THE CONTRARY, THE TERMS
AND PROVISIONS OF THIS SECTION 12.1 SHALL SURVIVE THE EARLIER OF TERMINATION OF
THIS AGREEMENT OR CLOSING.




C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


33

--------------------------------------------------------------------------------





12.2    RELEASE. WITHOUT LIMITING THE ABOVE, EXCEPT WITH RESPECT TO ANY BREACH
BY SELLER OF ITS REPRESENTATIONS, WARRANTIES OR COVENANTS CONTAINED IN THIS
AGREEMENT OR IN THE DEED OR OTHER DOCUMENT DELIVERED BY SELLER AT CLOSING, FROM
AND AFTER CLOSING, PURCHASER ON BEHALF OF ITSELF AND ITS SUCCESSORS AND ASSIGNS
WAIVES ITS RIGHT TO RECOVER FROM, AND FOREVER RELEASES AND DISCHARGES, SELLER,
SELLER’S AFFILIATES, PARTNERS, TRUSTEES, BENEFICIARIES, SHAREHOLDERS, MEMBERS,
MANAGERS, DIRECTORS, OFFICERS, AND EMPLOYEES OF EACH OF THEM, AND THEIR
RESPECTIVE HEIRS, SUCCESSORS, PERSONAL REPRESENTATIVES AND ASSIGNS
(COLLECTIVELY, THE “SELLER RELATED PARTIES”), FROM ANY AND ALL DEMANDS, CLAIMS,
LEGAL OR ADMINISTRATIVE PROCEEDINGS, LOSSES, LIABILITIES, DAMAGES, PENALTIES,
FINES, LIENS, JUDGMENTS, COSTS OR EXPENSES WHATSOEVER (INCLUDING, WITHOUT
LIMITATION, COURT COSTS AND ATTORNEYS’ FEES AND DISBURSEMENTS), WHETHER DIRECT
OR INDIRECT, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, THAT MAY ARISE ON ACCOUNT
OF OR IN ANY WAY BE CONNECTED WITH (I) THE PHYSICAL CONDITION QUALITY, AND STATE
OF REPAIR OF THE PROPERTY, INCLUDING WITHOUT LIMITATION, ANY AND ALL SEISMIC
ELEMENTS, SOILS CONDITIONS, HAZARDOUS WASTE, THE ENVIRONMENTAL CONDITION OF THE
PROPERTY AND THE PRESENCE OF HAZARDOUS MATERIALS ON, UNDER OR ABOUT THE
PROPERTY, (II) CONSTRUCTION OF THE IMPROVEMENTS, AND ANY LATENT OR PATENT DEFECT
AFFECTING THE PROPERTY, OR (III) ANY LAW OR REGULATION APPLICABLE TO THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, ANY LAWS AND ANY OTHER FEDERAL, STATE
OR LOCAL LAW.


PURCHASER'S INITIALS: ____DD_____





NOTWITHSTANDING ANYTHING SET FORTH IN THIS AGREEMENT TO THE CONTRARY, THE TERMS
AND PROVISIONS OF THIS SECTION 12.2 SHALL SURVIVE THE EARLIER OF TERMINATION OF
THIS AGREEMENT OR CLOSING.


12.3    Notices. Any notices under this Agreement shall be in writing, signed by
the party giving the same and shall be deemed properly given and received when
actually given and received or three (3) business days after mailed, if sent by
registered or certified United States mail, postage prepaid, or on the same day
if sent by e-mail (and followed by another form of delivery) or facsimile before
5:00 P.M. Mountain Time, or the next business day if sent by facsimile after
5:00 P.M. Mountain Time, and receipt thereof is confirmed by a confirmation
notice, or one (1) business day after sent, if sent by an overnight delivery
service, addressed to the party to receive the notice at the address set forth
below or such other address as any party may specify by notice to the other
party.


C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


34

--------------------------------------------------------------------------------





If to Seller, to:
Seagate Belmar Associates, LLC
 
c/o Seagate Colorado Partners, LLC
 
370 17th Street, Suite 4950
 
Denver, CO 80202
 
ATTN: Trent Isgrig
 
Telephone: (303) 825-0660
 
E-mail: trentisgrig@seagateprop.com
 
 
 
Seagate Belmar Associates, LLC
 
c/o Seagate Colorado Partners, LLC
 
ATTN: Mark B. Polite
 
980 Fifth Ave.
 
San Rafael, CA 94901-6105
 
Telephone: (415) 987-8424
 
Email: mbp@seagateprop.com
 
 
with a copy to:
Gilbert G. Weiskopf, Esq.
 
Gilbert G. Weiskopf, LLC
 
102 N. Cascade Avenue, Suite 620
 
Colorado Springs, CO 80903
 
Telephone: 719/389-0305
 
E-mail: gib@weiskopf-law.com
 
 
If to Purchaser, to:
Steadfast Asset Holdings, Inc.
 
18100 Von Karman Avenue, Suite 500
 
Irvine, CA 92612
 
ATTN: Ana Marie del Rio, Esq.
 
Telephone: (949) 852-0700
 
E-mail: AnaMarie.delRio@Steadfastco.com
 
 
With a copy to:
Bryan Cave LLP
 
3161 Michelson Drive, Suite 1500
 
Irvine, CA 92612
 
Attention: Vanessa A. Sunshine
 
Phone: (949) 223-7122
 
Email: Vanessa.sunshine@bryancave.com
 
 
If to Title Company:
Fidelity National Title Insurance Company
 
1300 Dove Street, Suite 310
 
Newport Beach, CA 92660
 
Attention: Valerie Rapp
 
Phone: (949) 477-3636
 
Email: valerie.rapp@fnf.com



C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


35

--------------------------------------------------------------------------------






12.4.Brokers. Seller and Purchaser acknowledge ARA, a Newmark company, is a
transaction broker in this transaction (“Agent”), which shall be paid a
commission by Seller pursuant to the terms and provisions of a separate written
agreement. Other than the Agent, no party shall be entitled to a fee or
commission in connection with the transaction contemplated by this Agreement.
Each party agrees to indemnify, defend and hold harmless the other party and all
shareholders, employees, officers and directors of the other party or the other
party’s parent or affiliate (each of the above is individually referred to as an
“Indemnitee”) from all claims, including attorney’s fees and costs incurred by
an Indemnitee as a result of anyone’s claiming by or through any party any fee,
commission or compensation on account of this Agreement, its negotiation or the
sale hereby contemplated.
  
12.5.Status of Parties. The parties acknowledge their status is one of seller
and purchaser of real estate, and nothing contained herein constitutes Seller as
an agent or partner of Purchaser, or vice versa, nor shall render Seller liable
for any losses, claims, damages or liabilities arising out of Purchaser’s
purchase, operation, management or acquisition of the Property except as
expressly provided in this Agreement or in any closing document executed by
Seller.


12.6.SPECIAL TAXING DISTRICTS. SPECIAL TAXING DISTRICTS MAY BE SUBJECT TO
GENERAL OBLIGATION INDEBTEDNESS THAT IS PAID BY REVENUES PRODUCED FROM ANNUAL
TAX LEVIES ON THE TAXABLE PROPERTY WITHIN SUCH DISTRICTS. PROPERTY OWNERS IN
SUCH DISTRICTS MAY BE PLACED AT RISK FOR INCREASED MILL LEVIES AND EXCESSIVE TAX
BURDENS TO SUPPORT THE SERVICING OF SUCH DEBT WHERE CIRCUMSTANCES ARISE
RESULTING IN THE INABILITY OF SUCH A DISTRICT TO DISCHARGE SUCH INDEBTEDNESS
WITHOUT SUCH AN INCREASE IN MILL LEVIES. PURCHASER SHOULD INVESTIGATE THE
SPECIAL TAXING DISTRICTS IN WHICH THE PROPERTY IS LOCATED BY CONTACTING THE
COUNTY TREASURER, BY REVIEWING THE CERTIFICATE OF TAXES DUE FOR THE PROPERTY AND
BY OBTAINING FURTHER INFORMATION FROM THE BOARD OF COUNTY COMMISSIONERS, THE
COUNTY CLERK AND RECORDER OR THE COUNTY ASSESSOR. 1 




________________________________________ 
1 Note to Seller: This exact language is mandated by Colo. Rev. Stat.
38-35.7-101 according to local counsel.


C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


36

--------------------------------------------------------------------------------






12.7.Assignment of Agreement. Purchaser may assign in writing its rights and
obligations under this Agreement without Seller's prior written consent
immediately prior to Closing to a to be formed single asset entity “controlled”
by: (i) Steadfast Asset Holdings, Inc., a California corporation, or Steadfast
Apartment REIT III, Inc., a Maryland corporation; or (ii) a separate entity
owned directly or indirectly by either of the foregoing (“Assignee”), provided
(i) Purchaser notifies Seller in writing of such proposed assignment at least
five (5) days prior to Closing; and (ii) Purchaser shall not be released from
any obligation or liability hereunder unless and until Closing occurs. For
purposes of this Section 12.7, the term “controlled” shall mean the vesting of
managerial and/or voting rights sufficient to render all management decisions
in, and direct the governance, of Assignee, including performance hereunder.
Other than an assignment to the Assignee as provided above, Purchaser shall not
assign or delegate in writing its rights and obligations under this Agreement to
a third party without Seller's prior written consent which shall not be
unreasonably withheld or delayed. Upon assignment of this Agreement pursuant to
the express terms and provisions of this Section 12.7, the Assignee shall assume
all of Purchaser’s rights, obligations, responsibilities and warranties
hereunder without a release of Purchaser unless and until Closing occurs. Except
in connection with a like-kind exchange under Section 12.23 hereof, Seller may
not assign this Agreement.


12.8.Recording. Neither party shall record this Agreement nor any memorandum
hereof except as necessary to enforce remedies for default hereunder.


12.9.Severability. If any clause or provision of this Agreement is illegal,
invalid or unenforceable under applicable present or future laws, it is the
intention of the parties that the remainder of this Agreement shall not be
affected, and in lieu of any such clause or provision, there be added as a part
hereof a substitute clause or provision as similar in terms and effect to such
illegal, invalid or unenforceable clause or provision as may be possible.


12.10.Press Release. Seller and Purchaser hereby covenant and agree that prior
to the date of Closing neither of them shall release any notices, articles or
information to any employees of the Property or Seller, member of the press or
general public relating to the purchase and sale hereunder or other transactions
contemplated herein, without the prior written approval of the other (as to
release and content thereof), which approval shall not be unreasonably withheld,
unless counsel for that party has determined that such release is necessary to
comply with any applicable law, statute, rule or regulation.


12.11.Successors and Assigns. Subject to the provisions of Section 12.7 above,
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.


12.12.Costs of Legal Proceedings. If either party institutes legal proceedings
with respect to this Agreement, the prevailing party shall be entitled to court
costs and reasonable attorneys’ fees incurred by such party in connection with
such legal proceedings.




C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


37

--------------------------------------------------------------------------------





12.13.No Oral Modifications. No amendments or modifications to this Agreement
shall be made or deemed to have been made unless in writing executed and
delivered by the party to be bound thereby.


12.14.Time of the Essence. Except as specifically provided herein, all of the
provisions of this Agreement regarding time for performance are of the essence.
In the event any date specified in this Agreement falls on a weekend or holiday
observed by a lending institution in Colorado Springs, Colorado, the applicable
date, including Closing shall be the next date thereafter that is not a weekend
or holiday.


12.15.Governing Law. This Agreement shall be interpreted and enforced according
to the laws of the State of Colorado.


12.16.Headings and Captions. The headings and captions contained in this
Agreement are for convenience only and shall not be considered in interpreting
the provisions hereof.


12.17.Exhibits. All exhibits referenced to in this Agreement (but not the
contracts or agreements referenced in such schedules) shall be deemed
incorporated in this Agreement by reference.


12.18.Counterparts. This Agreement, including facsimile copies of this
Agreement, may be executed in several counterparts, each of which shall be
deemed an original but all of which shall constitute one and the same
instrument. In the event facsimile copies of this Agreement are executed, the
original signatures shall be compiled and attached to form the original
Agreement.


12.19.Survival. Except as specifically provided in this Agreement, all
covenants, agreements, representations, warranties and indemnities by Seller and
Purchaser hereunder shall survive Closing and shall be binding obligations on
Seller and Purchaser and their respective successors and assigns for a period of
nine (9) months whereupon such covenants, agreements, representations,
warranties and indemnitees shall lapse except for the warranties of title that
shall continue in full force and effect.


12.20.Incorporation. The above Recitals are hereby incorporated herein as if
fully set forth in this Agreement.


12.21.Effective Date. For purposes of this Agreement, the “Effective Date” shall
be May 22, 2017.


12.22.Drafting. The parties hereto have participated in the drafting and
negotiation of this Agreement, and it is agreed that any claim as to ambiguity
shall not be construed for or against either party as a result of such drafting.


C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


38

--------------------------------------------------------------------------------







12.23.1031 Exchange. Purchaser and/or Seller may consummate the purchase or sale
of the Property as part of a like-kind exchange pursuant to Section 1031 of the
Internal Revenue Code, as amended. If Purchaser or Seller requests (“Requesting
Party”), the other party (“Other Party”) agrees to reasonably cooperate with the
Requesting Party with respect to such exchange, including without limitation,
consenting to an assignment of this Agreement to a tenancy-in-common ownership
structure and/or a qualified intermediary; provided: (i) there shall be no delay
in the Closing Date; (ii) the Requesting Party shall not be released from its
obligations under this Agreement and the Requesting Party shall remain obligated
to purchase or sell the Property; (iii) the Other Party does not assume any
additional liabilities or obligations, including fees and costs, or any personal
liability as a result of the exchange or attempted exchange; (iv) the Requesting
Party shall continue to be liable for any matters arising prior to the date of
exchange and caused by the actions or omissions of the Requesting Party in
breach of any provision of this Agreement; and (v) the Requesting Party shall
indemnify and hold the Other Party harmless and defend the Other Party from any
and all claims, demands, causes of action, liabilities, losses, costs, damages
and expenses (including reasonable attorneys' fees and expenses and court costs)
of any kind and nature in connection with such like-kind exchange for benefit of
the Requesting Party or the Other Party’s cooperation to accomplish such
like-kind exchange . The Other Party will not be obligated to take title to any
other property pursuant to any such exchange. The terms and provisions of this
Section 12.23 shall survive Closing or any termination of this Agreement
indefinitely.


12.24.Other Agreements. Notwithstanding anything contained in this Agreement to
the contrary, the parties hereby agree that prior to Closing, Seller may accept
unsolicited bona fide offers (“Offer”) from third parties for the sale and
purchase of the Property, which Offers shall be expressly subject to termination
of this Agreement or failure of Purchaser to acquire the Property as provided
herein, provided Seller shall promptly notify Purchaser in writing of any such
Offer and the acceptance or rejection thereof.


12.25.No Option; Binding Effect. The submission of this Agreement for
examination and review does not constitute an option to purchase the Property,
an offer to sell the Property or an agreement to purchase and sell the Property.
This Agreement shall have no binding effect on the parties unless and until
executed by both Seller and Purchaser and will be effective only upon Seller’s
execution of the same. The Title Company’s execution of this Agreement shall not
be a prerequisite to the effectiveness of this Agreement.


C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


39

--------------------------------------------------------------------------------







12.26.JURY TRIAL WAIVER. EACH OF THE PARTIES HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO WHICH SELLER AND/OR PURCHASER MAY BE PARTIES ARISING OUT
OF, IN CONNECTION WITH, OR IN ANY WAY PERTAINING TO, THIS AGREEMENT. THIS WAIVER
IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY THE PARTIES AND EACH HEREBY
REPRESENTS AND WARRANTS TO THE OTHER THAT NO REPRESENTATIONS OF FACT OR OPINION
HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN
ANY WAY MODIFY OR NULLIFY ITS EFFECT. EACH PARTY FURTHER REPRESENTS AND WARRANTS
TO THE OTHER THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND
THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OF ITS OWN FREE WILL,
AND HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL. THE PROVISIONS
OF THIS SECTION SHALL SURVIVE CLOSING OR THE TERMINATION OF THIS AGREEMENT.


ARTICLE XIII
CERTAIN DISCLOSURES


13.1.Methamphetamine. If the Property is residential, and Seller knows that
methamphetamine was ever manufactured, processed, cooked, disposed of, used or
stored at the Property, Seller is required to disclose such fact. No disclosure
is required by law if the Property was remediated in accordance with state
standards and other requirements are fulfilled pursuant to C.R.S. § 25-18.5-102;
provided however, that Seller nonetheless hereby agrees to provide such
disclosure to the extent of Seller’s actual knowledge thereof. Purchaser further
acknowledges that Purchaser has the right to engage a certified hygienist or
industrial hygienist to test whether the Property has ever been used as a
methamphetamine laboratory. If Purchaser's test results indicate that the
Property has been contaminated with methamphetamine, but has not been remediated
to meet the standards established by the rules of the State Board of Health
promulgated pursuant to C.R.S. § 25-18.5-102, Purchaser shall promptly give
written notice to Seller of the results of the test, and Purchaser may terminate
this Agreement, notwithstanding any other provision of this Agreement.


13.2.
Potable Water. The source of potable water for the Property is:



o    A well;
þ    A water provider, which can be contacted as follows:
Name:    Bancroft-Clover Water and Sanitation District
Address:    900 South Wadsworth Boulevard
Lakewood, Colorado 80226-4306
Web Site:    www.bancroft-clover.com
Telephone:    (303) 922-1113
o    Neither a well nor a water provider. The source is __________________


C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


40

--------------------------------------------------------------------------------





Some water providers rely, to varying degrees, on non-renewable ground water.
Purchaser may wish to contact its prospective provider to determine the
long-term sufficiency of the provider's water supplies.




    


[Signature pages attached]




C:\Users\vs1\AppData\Local\Microsoft\Windows\Temporary Internet
Files\Content.Outlook\94YH709S\Purchase and Sale Agmt (Belmar Villas-2).docx


41

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date written above.


SELLER:
 
Seagate Belmar Associates, LLC,
 
 
a Colorado limited liability company
 
 
 
 
 
By: Belmar Manager SPE, LLC,
 
 
           a Delaware limited liability company
 
 
 
 
 
 
 
 
By: Belmar Manager, LLC,
 
 
 
          a Colorado limited liability company
 
 
 
          sole manager and member
 
 
 
 
 
 
 
 
    By:
/s/ Mark B. Polite
 
 
 
 
Mark B. Polite, Manager
 
 
 
 
 
 
                      Date: ___5-23-17_______________







[Signatures continued on next page.]






[Signature Page]

--------------------------------------------------------------------------------





PURCHASER:
Steadfast Asset Holdings, Inc.,
 
 
 
a California corporation
 
 
 
 
 
 
 
 
 
By:
/s/ Dinesh Davar
 
 
 
 
Dinesh Davar
 
 
 
Its:
Chief Financial Officer
 
 
 
Date:
May 22, 2017
 
 
 
 
 
 





[Signature Page]

--------------------------------------------------------------------------------








LIST OF EXHIBITS




Exhibit A
Legal Description


Exhibit B
Service Contracts


Exhibit C
Rent Roll


Exhibit D
Escrow Agreement


Exhibit E-1
Material Default by Tenants Under Leases


Exhibit E-2
Litigation


Exhibit F
Deed


Exhibit G
Bill of Sale


Exhibit H
Assignment and Assumption of Leases


Exhibit I
Assignment and Assumption of Service Contracts


Exhibit J
Assignment of Intangibles


Exhibit K
Material Personal Property


Exhibit L
Tenant Notice Letter









--------------------------------------------------------------------------------





EXHIBIT A


Legal Description




Parcel One:
Lot 2, Block 1, Waterside West Subdivision Filing No. 5, as per the plat
recorded November 10, 2005 at Reception No. 2005113307, County of Jefferson,
State of Colorado.
Lot 4, Block 2, Waterside West Subdivision Filing No. 5 Lot Line Adjustment
No. 1 Plat, according to the plat thereof recorded March 7, 2008 at Reception
No. 2008021830, County of Jefferson, State of Colorado.


Parcel Two:
Non-exclusive easements over Tract A and Lots 3 and 5, Block 1, Waterside West
Subdivision Filing No. 5 as described in the Declaration of Covenants, Easements
and Restrictions recorded November 1, 2006 at Reception No. 2006130785, County
of Jefferson, State of Colorado.





--------------------------------------------------------------------------------





EXHIBIT B


Service Contracts
belmarpsaimage1.jpg [belmarpsaimage1.jpg]





--------------------------------------------------------------------------------





belmarpsaimage2.jpg [belmarpsaimage2.jpg]





--------------------------------------------------------------------------------





belmarpsaimage3.jpg [belmarpsaimage3.jpg]





--------------------------------------------------------------------------------





belmarpsaimage4.jpg [belmarpsaimage4.jpg]





--------------------------------------------------------------------------------





belmarpsaimage5.jpg [belmarpsaimage5.jpg]





--------------------------------------------------------------------------------





belmarpsaimage6.jpg [belmarpsaimage6.jpg]





--------------------------------------------------------------------------------





belmarpsaimage7.jpg [belmarpsaimage7.jpg]





--------------------------------------------------------------------------------





belmarpsaimage8.jpg [belmarpsaimage8.jpg]









--------------------------------------------------------------------------------







EXHIBIT C


Rent Roll


[Intentionally Omitted]







--------------------------------------------------------------------------------







EXHIBIT D


Escrow Agreement




EARNEST MONEY ESCROW AGREEMENT
FIDELITY NATIONAL TITLE INSURANCE COMPANY
THIS ESCROW AGREEMENT (“Escrow Agreement”) is made as of the ___ day of May,
2017, by and among Seagate Belmar Associates, LLC, a Colorado limited liability
company, whose address is c/o Seagate Colorado Partners, LLC, ATTN: Trent
Isgrig, 370 17th Street, Suite 4950, Denver, CO 80202 (“Seller”), Steadfast
Asset Holdings, Inc., a California corporation, whose address is 4126 78th
Avenue SE, Mercer Island, WA 98040 (“Purchaser”), and Fidelity National Title
Insurance Company, at 1300 Dove Street, Suite 310, Newport Beach, CA 92660,
Attention: Valerie Rupp (“Escrow Agent”).
RECITALS
Seller and Purchaser have entered into a certain purchase agreement dated May
___, 2017 (“Purchase Agreement”) concerning real property known as “Belmar
Villas” and located at 700 South Reed Court in the City of Lakewood, County of
Jefferson, State of Colorado.
In connection with the Purchase Agreement, Seller and Purchaser have requested
Escrow Agent to receive funds to be held in escrow and applied in accordance
with the terms and conditions of this Escrow Agreement.
NOW THEREFORE, in consideration of the above recitals, the mutual promises set
forth herein and other good and valuable consideration, the parties agree as
follows:
1.ESCROW AGENT hereby agrees to act as Escrow Agent in accordance with the terms
and conditions hereof.
2.INITIAL DEPOSIT. Escrow Agent shall receive an initial deposit in the amount
of Six Hundred Fifty Thousand and No/100 Dollars ($650,000.00) (the “Deposit”)
within two (2) business days of the execution of the Purchase Agreement. Any
amounts in addition to the Deposit deposited with Escrow Agent shall, together
with the Deposit, be referred to herein collectively as the “Escrowed Funds”.
3.DEPOSITS OF ESCROWED FUNDS. All checks, money orders or drafts will be
processed for collection in the normal course of business. Escrow Agent may
commingle funds received by it in escrow with escrowed funds of others, and may,
without limitation, deposit such funds in its custodial or escrow accounts with
any reputable trust company, bank, savings bank, savings association, or other
financial services entity. Deposits held by Escrow Agent shall be subject to the
provisions of applicable state statutes governing unclaimed property. If
requested by Purchaser, Escrow Agent shall deposit the Escrowed Funds in an
interest-bearing account without penalty for early withdrawal, upon the
depository institution’s request, Purchaser will execute the appropriate
Internal Revenue Service documentation for the giving of taxpayer identification
information relating to such account. Seller and Purchaser do hereby certify
that they are aware that Federal Deposit Insurance Corporation coverages apply
to a maximum amount of One Hundred Thousand and No/100 Dollars ($100,000.00) per
depositor. Further, Seller and Purchaser understand that Escrow Agent assumes no
responsibility for, nor will Seller and Purchaser hold Escrow Agent liable for
any loss occurring which arises from a situation or event under the Federal
Deposit Insurance Corporation coverages.
All interest will accrue to and be reported to the Internal Revenue Service for
the account of:





--------------------------------------------------------------------------------





Name:        Steadfast Asset Holdings, Inc.
18100 Von Karman, Suite 500
Irvine, CA 92612
ATTN: Ana Marie del Rio, Esq.
Telephone: 949-852-0700
E-mail: AnaMarie.delRio@SteadfastCo.com


Escrow Agent shall not be responsible for any penalties, or loss of principal or
interest, or any delays in the withdrawal of the funds which may be imposed by
the depository institution as a result of the making or redeeming of the
investment pursuant to Seller and/or Purchaser instructions.
4.DISBURSEMENT OF ESCROWED FUNDS. Subject to Section 5 below, Escrow Agent may
disburse all or any portion of the Escrowed Funds in accordance with the
Purchase Agreement or in accordance with joint written instructions from Seller
and Purchaser. Escrow Agent shall have no responsibility to make any
investigation or determination of any facts underlying such instructions or as
to whether any conditions upon which the funds are to be released have been
fulfilled or not fulfilled, or to whom funds are released.
5.DEFAULT AND/OR DISPUTES. In the event any party to the transaction underlying
this Escrow Agreement shall tender any performance after the time when such
performance was due, Escrow Agent may proceed under this Escrow Agreement unless
one of the parties to this Escrow Agreement shall give to Escrow Agent written
direction to stop further performances of Escrow Agent’s functions hereunder. In
the event written notice of default or dispute is given to Escrow Agent by any
party, or if Escrow Agent receives contrary written instructions from any party,
then Escrow Agent will promptly notify all other parties of such notice.
Thereafter, Escrow Agent will decline to disburse funds or to deliver any
instrument or otherwise continue to perform its escrow functions, except upon
receipt of a mutual written agreement of the parties or upon an appropriate
order of court. In the event of a dispute, Escrow Agent is authorized to deposit
the escrow into a court of competent jurisdiction for a determination as to the
proper disposition of said funds. In the event that the funds are deposited in
court, Escrow Agent shall be entitled to file a claim in the proceeding for its
costs and counsel fees, if any. Pursuant to the terms and provisions of the
Purchase Agreement, the parties acknowledge that after the “Initial
Non-Refundable Date” (as defined in the Purchase Agreement) a portion of the
Escrowed Funds in the amount of Five Hundred Thousand and No/100 Dollars
($500,000) will become non-refundable (“Non-Refundable Portion”), other than if
Purchaser terminates this Agreement as a result of (i) a “Default by Seller”
under the Purchase Agreement, (ii) a “New Defect Termination Notice,” (iii) a
Post-Effective Date Change, or (iv) casualty or condemnation as provided in
Sections 8.1 and 8.2 of the Purchase Agreement. Notwithstanding anything
contained in this Escrow Agreement to the contrary, in the event Purchaser
terminates the Purchase Agreement after the Initial Non-Refundable Date for any
reason other than the above enumerated items (i) through (iv), Escrow Agent
shall immediately release the Non-Refundable Portion to Seller and return the
One Hundred Fifty Thousand and No/100 Dollars ($150,000.00) balance to Purchaser
without additional instruction by Seller or Purchaser. If the Purchase Agreement
is terminated (y) prior to the Initial Non-Refundable Date for any reason other
than a “Default by Purchaser” (as defined in the Purchase Agreement), or (z)
after the Initial Non-Refundable Date for any reason set forth in the above
enumerated items (i) through (iv), Escrow Agent shall immediately return the
entire Deposit to Purchaser without additional instruction by Seller or
Purchaser.





--------------------------------------------------------------------------------







6.ESCROW AGENT FEES AND OTHER EXPENSES. Escrow Agent shall charge for its
services hereunder in accordance with its current schedule of fees (which
includes annual maintenance fees) unless otherwise provided. Unless otherwise
directed, such fees shall be charged to Seller. All fees, charges and expenses
are due and payable at settlement and such amounts may be deducted by Escrow
Agent from any funds held in escrow due to the party from whom such amounts are
due and owing. Additional amounts which may become due for any reason shall be
promptly paid to Escrow Agent by the party owing such amounts. Escrow Agent
shall not be required to advance its own funds for any purpose provided that any
such advance, made at its option, shall be promptly reimbursed by the party for
whom it is advanced, and such optional advance shall not be an admission of
liability on the part of Escrow Agent.
7.PERFORMANCE OF DUTIES. In performing any of its duties under this Escrow
Agreement, or upon the claimed failure to perform its duties hereunder, Escrow
Agent shall not be liable to anyone for any damages, losses or expenses which
may occur as a result of Escrow Agent so acting, or failing to act; provided,
however, Escrow Agent shall be liable for damages arising out of its willful
default or gross negligence under this Escrow Agreement. Accordingly, Escrow
Agent shall not incur any such liability with respect to (i) any good faith act
or omission upon advice of its counsel given with respect to any questions
relating to the duties and responsibilities of Escrow Agent hereunder, or
(ii) any good faith act or omission in reliance upon any document, including any
written notice or instructions provided for in this Escrow Agreement, not only
as to its due execution and to the validity and effectiveness of its provisions
but also as to the truth and accuracy of any information contained therein,
which Escrow Agent shall in good faith believed to be genuine, to have been
signed or presented by the proper person or persons and to conform with the
provisions of this Escrow Agreement.
8.HOLD HARMLESS. Purchaser and Seller shall indemnify Escrow Agent and hold
Escrow Agent harmless from all damage, costs, claims and expenses arising from
performance of its duties as Escrow Agent including reasonable attorneys’ fees,
except for those damages, costs, claims and expenses resulting from the
negligence of Escrow Agent.
9.TERMINATION. This Escrow Agreement shall terminate upon the first to occur of
(a) one year from the date hereof, in which event Escrow Agent shall disburse
the Escrowed Funds to the person who deposited such funds, less Escrow Agent’s
fees and expenses, unless this Escrow Agreement is extended by written agreement
of all parties including Escrow Agent; (b) the disbursement by Escrow Agent of
all of the Escrowed Funds; (c) the joint written instructions of Purchaser and
Seller.
10.RELEASE OF PAYMENT. Payment of the funds so held in escrow by Escrow Agent,
in accordance with the terms, conditions and provisions of this Escrow
Agreement, shall fully and completely discharge and exonerate Escrow Agent from
any and all future liability or obligations of any nature or character at law or
equity to the parties hereto or under this Escrow Agreement.





--------------------------------------------------------------------------------







11.NOTICES.
If to Seller, to:
Seagate Belmar Associates, LLC
 
c/o Seagate Colorado Partners, LLC
 
370 17th Street, Suite 4950
 
Denver, CO 80202
 
ATTN: Trent Isgrig
 
Telephone: (303) 825-0660
 
E-mail: trentisgrig@seagateprop.com
 
 
 
Seagate Belmar Associates, LLC
 
c/o Seagate Colorado Partners, LLC
 
ATTN: Mark B. Polite
 
980 Fifth Ave.
 
San Rafael, CA 94901-6105
 
Telephone: (415) 987-8424
 
Email: mbp@seagateprop.com
 
 
with a copy to:
Gilbert G. Weiskopf, Esq.
 
Gilbert G. Weiskopf, LLC
 
102 N. Cascade Avenue, Suite 620
 
Colorado Springs, CO 80903
 
Telephone: 719/389-0305
 
E-mail: gib@weiskopf-law.com
 
 
If to Purchaser, to:
Steadfast Asset Holdings, Inc.
 
18100 Von Karman Avenue, Suite 500
 
Irvine, CA 92612
 
ATTN: Ana Marie del Rio, Esq.
 
Telephone: (949) 852-0700
 
E-mail: AnaMarie.delRio@Steadfastco.com
 
 
With a copy to:
Bryan Cave LLP
 
3161 Michelson Drive, Suite 1500
 
Irvine, CA 92612
 
Attention: Vanessa A. Sunshine
 
Phone: (949) 223-7122
 
Email: Vanessa.sunshine@bryancave.com
 
 
 
 
 
 






--------------------------------------------------------------------------------





If to Title Company:
Fidelity National Title Insurance Company
 
1300 Dove Street, Suite 310
 
Newport Beach, CA 92660
 
Attention: Valerie Rapp
 
Phone: (949) 477-3636
 
Email: valerie.rapp@fnf.com



        
12.BINDING EFFECT. This Escrow Agreement shall be binding upon and inure to the
benefit of the parties’ respective successors and assigns.


13.GOVERNING LAW. This Escrow Agreement shall be governed by and construed in
accordance with the Laws of the State of California.


IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement to be
executed as of the date set forth above.
SELLER:
 
Seagate Belmar Associates, LLC,
 
 
a Colorado limited liability company
 
 
 
 
By:
Belmar Manager SPE, LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
Belmar Manager, LLC,
 
 
 
a Colorado limited liability company
 
 
 
sole manager and member
 
 
 
 
 
 
 
 
By:
_______________________________
 
 
 
 
Mark B. Polite, Manager
 
 
 
 
 
 
Date: ________________________________





[SIGNATURES CONTINUE ON FOLLOWING PAGE]





--------------------------------------------------------------------------------





PURCHASER:
Steadfast Asset Holdings, Inc.,
 
 
 
a California corporation
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
Dinesh Davar
 
 
 
Its:
Chief Financial Officer
 
 
 
 
 
 



[SIGNATURES CONTINUE ON FOLLOWING PAGE]







--------------------------------------------------------------------------------





ESCROW AGENT:
Fidelity National Title Insurance Company
 
 
 
By:
___________________________
 
 
 
Its:
___________________________
 
 
 
 
 
 
















--------------------------------------------------------------------------------






EXHIBIT E-1


Material Default by Tenants under Leases


None.





--------------------------------------------------------------------------------







EXHIBIT E-2


Litigation


None.





--------------------------------------------------------------------------------









EXHIBIT F


Deed


After filing, please return to:
 
 
 
______________________
 
18100 Von Karman, Suite 500
 
Irvine, CA 92612
 
ATTN: Ana Marie del Rio, Esq.




 
 
Reserved for recording information:
 
 

   
SPECIAL WARRANTY DEED


Seagate Belmar Associates, LLC, a Colorado limited liability company, whose
address is c/o Seagate Colorado Partners, LLC, ATTN: Trent Isgrig, 370 17th
Street, Suite 4950, Denver, CO 80202 (“Grantor”), for and in consideration of
the sum of $10.00 and other valuable consideration, the receipt of which is
acknowledged, grants, sells and conveys to __________________________________,
whose address is 18100 Von Karman, Suite 500, Irvine, CA 92612 (“Grantee”),
subject only to the “Permitted Exceptions” (defined below), (i) all of the real
property more particularly described on Exhibit A attached hereto and
incorporated herein, (ii) all improvements thereon, and (iii) all of Grantor’s
rights to appurtenances, easements, adjacent streets and alleys, strips and
gores belonging or appertaining thereto (collectively, the “Property”).
Notwithstanding anything contained herein to the contrary, Grantor grants, sells
and conveys Grantor’s rights to appurtenances, easements, adjacent streets and
alleys, strips and gores belonging or appertaining to the real property and
improvements thereon without warranty of title, express or implied.


TO HAVE AND TO HOLD the Property, subject only to the Permitted Exceptions,
together with all and singular the rights and appurtenances thereto in anywise
belonging, to Grantee, its successors and assigns, forever, and Grantor binds
itself, its successors and assigns, to WARRANT AND FOREVER DEFEND all and
singular the Property to Grantee, its successors and assigns, against every
person whomsoever lawfully claiming or to claim the same or any part thereof,
by, through or under Grantor, but not otherwise.


This Deed is made, and is accepted by, Grantee, subject to the restrictions,
easements, covenants, encumbrances and liens described on Exhibit B attached
hereto and incorporated herein for all purposes (“Permitted Exceptions”).







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Grantor has executed and delivered this Deed effective the
____ day of __________________, 2017.


GRANTOR:
Seagate Belmar Associates, LLC,

a Colorado limited liability company


By:     Belmar Manager SPE, LLC,
a Delaware limited liability company


By:    Belmar Manager, LLC,
a Colorado limited liability company,
sole manager and member


By:    _________________________
Mark B. Polite, Manager








STATE OF CALIFORNIA    )
) ss.
COUNTY OF __________)


The above and foregoing Special Warranty Deed was acknowledged before me this
____ day of ____________________, 2017 by Mark B. Polite, as manager of Belmar
Manager, LLC, a Colorado limited liability company, as the sole manager and
member of Belmar Manager SPE, LLC, a Delaware limited liability company, manager
of Seagate Belmar Associates, LLC, a Colorado limited liability company,
Grantor.


Witness my hand and official seal.


My commission expires: ________________


__________________________________
( S E A L )                        Notary Public









--------------------------------------------------------------------------------





EXHIBIT A


Legal Description


Parcel One:
Lot 2, Block 1, Waterside West Subdivision Filing No. 5, as per the plat
recorded November 10, 2005 at Reception No. 2005113307, County of Jefferson,
State of Colorado.
Lot 4, Block 2, Waterside West Subdivision Filing No. 5 Lot Line Adjustment
No. 1 Plat, according to the plat thereof recorded March 7, 2008 at Reception
No. 2008021830, County of Jefferson, State of Colorado.


Parcel Two:
Non-exclusive easements over Tract A and Lots 3 and 5, Block 1, Waterside West
Subdivision Filing No. 5 as described in the Declaration of Covenants, Easements
and Restrictions recorded November 1, 2006 at Reception No. 2006130785, County
of Jefferson, State of Colorado.





--------------------------------------------------------------------------------





EXHIBIT B


Permitted Exceptions


1.
Taxes for the year 2017, and subsequent years only, not yet due or payable.



2.
[Add permitted exceptions]



3.
Rights of tenants in possession, as tenants only, as shown on that certain rent
roll of even date herewith.






















--------------------------------------------------------------------------------





EXHIBIT G


Bill of Sale




BILL OF SALE




For and in consideration of the sum of $10.00 and other valuable consideration ,
the receipt and sufficiency of which are acknowledged, Seagate Belmar
Associates, LLC, a Colorado limited liability company, whose address is c/o
Seagate Colorado Partners, LLC, ATTN: Trent Isgrig, 370 17th Street, Suite 4950,
Denver, CO 80202 (“Seller”) grants, sells and conveys to __________________ (as
successor in interest to Steadfast Asset Holdings, Inc., a California
corporation), whose address is 18100 Von Karman, Suite 500, Irvine, CA 92612
(“Purchaser”) all equipment, furniture, fittings, fixtures, appliances,
furnishings and all other tangible assets and articles of personal property
owned by Seller, located on or in, or used exclusively in the operation of, the
real property described on Exhibit A attached hereto and incorporated herein,
specifically including but not limited to, that property more particularly
described on Exhibit B attached hereto and incorporated herein. Such equipment,
furniture, fittings, fixtures, appliances, furnishings and all other tangible
assets and articles of personal property are collectively called “Personal
Property”).


To have and to hold the Personal Property to Purchaser, its successors and
assigns, forever, free, clear and discharged of and from all former grants,
charges, taxes, judgments, security interests, and other liens and encumbrances
of whatsoever nature.


Seller hereby warrants full and complete ownership of and good title to the
Personal Property transferred herein, the right to sell the same and that there
are no liens, encumbrances or charges thereon or against the same and to defend
the title and possession transferred to the Purchaser against all lawful or
unlawful claims.




Dated and delivered effective the _____ day of ________________, 2017.


SELLER:
Seagate Belmar Associates, LLC,

a Colorado limited liability company


By:     Belmar Manager SPE, LLC,
a Delaware limited liability company


By:    Belmar Manager, LLC,
a Colorado limited liability company,
sole manager and member


By:    _________________________
Mark B. Polite, Manager











--------------------------------------------------------------------------------





EXHIBIT A


Legal Description




Parcel One:
Lot 2, Block 1, Waterside West Subdivision Filing No. 5, as per the plat
recorded November 10, 2005 at Reception No. 2005113307, County of Jefferson,
State of Colorado.
Lot 4, Block 2, Waterside West Subdivision Filing No. 5 Lot Line Adjustment
No. 1 Plat, according to the plat thereof recorded March 7, 2008 at Reception
No. 2008021830, County of Jefferson, State of Colorado.


Parcel Two:
Non-exclusive easements over Tract A and Lots 3 and 5, Block 1, Waterside West
Subdivision Filing No. 5 as described in the Declaration of Covenants, Easements
and Restrictions recorded November 1, 2006 at Reception No. 2006130785, County
of Jefferson, State of Colorado.









--------------------------------------------------------------------------------





EXHIBIT B


Personal Property















--------------------------------------------------------------------------------






EXHIBIT H


Assignment and Assumption of Leases


ASSIGNMENT OF ASSIGNOR’S INTEREST IN LEASES
AND ASSUMPTION AGREEMENT




THIS ASSIGNMENT OF ASSIGNOR’S INTEREST IN LEASES AND ASSUMPTION AGREEMENT
(“Assignment”) is made this _____ day of _______________, 2017 (the “Effective
Date”), by and between Seagate Belmar Associates, LLC, a Colorado limited
liability company, whose address is c/o Seagate Colorado Partners, LLC, ATTN:
Trent Isgrig, 370 17th Street, Suite 4950, Denver, CO 80202 (“Assignor”), to
___________________ (successor in interest to Steadfast Asset Holdings, Inc., a
California corporation), whose address is 18100 Von Karman, Suite 500, Irvine,
CA 92612 (“Assignee”).


R E C I T A L S:


A.    Assignor owns that certain real property and improvements thereon located
at 700 South Reed Court in the City of Lakewood, County of Jefferson, State of
Colorado known as the “Belmar Villas”, and legally described on Exhibit A
attached hereto and incorporated herein and all appurtenances thereto
(collectively called the “Property”).


B.    Assignor desires to transfer, convey, and assign to Assignee all of
Assignor’s right, title and interest in and to any and all leases and tenant
security deposits in connection therewith at the Property identified on the rent
roll attached hereto as Exhibit B and incorporated herein and to be updated as
of the Effective Date (“Leases”).


C.    Assignee desires to enter into this Assignment to assume all obligations
of Assignor under the Leases accruing from and after the Effective Date.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.    Assignment. Assignor hereby transfers, assigns and sets over to Assignee
all of its right, title and interest in and to the Leases from and after the
Effective Date.


2.    Acceptance and Assumption. Assignee hereby accepts this Assignment by
Assignor, agrees to assume the liabilities and obligations of Assignor under the
Leases accruing from and after the Effective Date, and to perform under the
Leases from and after the Effective Date. Any rents collected by Assignee for a
period of ninety (90) days from and after the Effective Date shall be applied
first to current rental obligations under the Leases and then delinquent rent,
if any.


3.    Indemnity. Assignor agrees to release, indemnify and hold harmless
Assignee from and against any and all claims, demands, causes or action,
judgments and liabilities arising out of, relating, or pertaining to the Leases
(including the security deposits but not security deposits which are transferred
or credited to Assignee) as a result of the acts, omissions or legal
responsibilities of Assignor which accrue prior to the Effective Date, including
attorney’s fees and costs thereto. Assignee agrees to release, indemnify and
hold harmless Assignor from and against any and all claims, demands, causes or
action, judgments, and liabilities arising out of, relating, or pertaining to
the Leases (including the security deposits which are actually transferred or
credited to Assignee) as a result of the acts, omissions or legal
responsibilities of Assignee accruing on, or subsequent to, the Effective Date,
including attorney’s fees and costs incident thereto. The indemnities hereunder
shall survive for nine (9) months from the Effective Date.





--------------------------------------------------------------------------------







4.    Delivery of Documents. Assignor will deliver to Assignee, at execution of
this Assignment, all of the original Leases, and any other documents relating to
the Leases.
 
5.    Successors and Assigns. This Assignment shall be binding upon the parties
hereto and their respective heirs, personal representatives, executors,
successors and assigns.


6.    Governing Law. This Assignment shall be governed by, and construed
according to, Colorado law.


7.    Execution in Counterparts. This Assignment may be executed in several
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.


IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed the date first written above:


ASSIGNOR:
Seagate Belmar Associates, LLC,

a Colorado limited liability company


By:     Belmar Manager SPE, LLC,
a Delaware limited liability company


By:    Belmar Manager, LLC,
a Colorado limited liability company,
sole manager and member


By:    _________________________
Mark B. Polite, Manager













--------------------------------------------------------------------------------







ASSIGNEE:                
_______________________________________


By:    _______________________________
Its:    _______________________________











--------------------------------------------------------------------------------







EXHIBIT A


Legal Description




Parcel One:
Lot 2, Block 1, Waterside West Subdivision Filing No. 5, as per the plat
recorded November 10, 2005 at Reception No. 2005113307, County of Jefferson,
State of Colorado.
Lot 4, Block 2, Waterside West Subdivision Filing No. 5 Lot Line Adjustment
No. 1 Plat, according to the plat thereof recorded March 7, 2008 at Reception
No. 2008021830, County of Jefferson, State of Colorado.


Parcel Two:
Non-exclusive easements over Tract A and Lots 3 and 5, Block 1, Waterside West
Subdivision Filing No. 5 as described in the Declaration of Covenants, Easements
and Restrictions recorded November 1, 2006 at Reception No. 2006130785, County
of Jefferson, State of Colorado.







--------------------------------------------------------------------------------







EXHIBIT B


Rent Roll







--------------------------------------------------------------------------------






EXHIBIT I


Assignment and Assumption of Service Contracts


ASSIGNMENT AND ASSUMPTION OF CONTRACTS




THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (“Assignment”) is made this _____
day of _____________, 2017 (the “Effective Date”), by and between Seagate Belmar
Associates, LLC, a Colorado limited liability company, whose address is c/o
Seagate Colorado Partners, LLC, ATTN: Trent Isgrig, 370 17th Street, Suite 4950,
Denver, CO 80202 (“Assignor”), to ___________________ (successor in interest to
Steadfast Asset Holdings, Inc., a California corporation, whose address is 18100
Von Karman, Suite 500, Irvine, CA 92612 (“Assignee”).


R E C I T A L S:


A.    Assignor owns that certain real property and improvements thereon located
at 700 South Reed Court in the City of Lakewood, County of Jefferson, State of
Colorado known as the “Belmar Villas”, and legally described on Exhibit A
attached hereto and incorporated herein and all appurtenances thereto
(collectively called the “Property”).


B.    As owner of the Property, Assignor has acquired certain rights in the
contracts listed on Exhibit B attached hereto and incorporated herein
(“Contracts”).


C.    Assignor desires to transfer, convey, and assign to Assignee all of
Assignor’s right, title and interest in and to the Contracts.


D.    Assignee desires to enter into this Assignment to assume all obligations
of Assignor under the Contracts accruing from and after the Effective Date.


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, and of those contained in the Agreement, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


1.    Assignment. Assignor hereby grants, conveys and assigns to Assignee all of
Assignor's right, title and interest in and to all Contracts listed in Exhibit
B. Assignor agrees to pay Assignee any sums derived from Contracts, if any,
received by Assignor for periods occurring on or after the Effective Date.


2.    Acceptance and Assumption. Assignee hereby accepts this Assignment by
Assignor, agrees to assume the liabilities and obligations of Assignor under the
Contracts from and after the Effective Date, and to perform under the Contracts
from and after the Effective Date. Assignee agrees to pay to Assignor any sums
derived from the Contracts, if any, received by Assignee which accrue and are
due and owing prior to the Effective Date.


3.    Indemnity. Assignor agrees to release, indemnify and hold harmless
Assignee from and against any and all claims, demands, causes or action,
judgments and liabilities arising out of, relating, or pertaining to the
Contracts as a result of the acts or omissions of Assignor which accrue prior to
the Effective Date, including attorney’s fees and costs thereto. Assignee hereby
agrees to release, indemnify and hold harmless Assignor from and against any and
all claims, demands, causes or action, judgments, and liabilities arising out
of, relating, or pertaining to the Contracts as a result of the acts or
omissions of Assignee accruing on, or subsequent to, the Effective Date,
including attorney’s fees and costs incident thereto. The indemnities hereunder
shall survive for nine (9) months from the Effective Date.







--------------------------------------------------------------------------------





4.    Delivery of Documents. Assignor will deliver to Assignee, at execution of
this Assignment, all of the original Contracts, and any other documents relating
to the Contracts.
 
5.    Successors and Assigns. This Assignment shall be binding upon the parties
hereto and their respective heirs, personal representatives, executors,
successors and assigns.


6.Governing Law. This Assignment shall be governed by, and construed according
to, Colorado law.


7.Execution in Counterparts. This Assignment may be executed in several
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.


IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment the date
first written above.


ASSIGNOR:
Seagate Belmar Associates, LLC,

a Colorado limited liability company


By:     Belmar Manager SPE, LLC,
a Delaware limited liability company


By:    Belmar Manager, LLC,
a Colorado limited liability company,
sole manager and member


By:    _________________________
Mark B. Polite, Manager







--------------------------------------------------------------------------------







ASSIGNEE:                
_______________________________________


By:    _______________________________
Its:    _______________________________







--------------------------------------------------------------------------------







EXHIBIT A


Legal Description


Parcel One:
Lot 2, Block 1, Waterside West Subdivision Filing No. 5, as per the plat
recorded November 10, 2005 at Reception No. 2005113307, County of Jefferson,
State of Colorado.
Lot 4, Block 2, Waterside West Subdivision Filing No. 5 Lot Line Adjustment
No. 1 Plat, according to the plat thereof recorded March 7, 2008 at Reception
No. 2008021830, County of Jefferson, State of Colorado.


Parcel Two:
Non-exclusive easements over Tract A and Lots 3 and 5, Block 1, Waterside West
Subdivision Filing No. 5 as described in the Declaration of Covenants, Easements
and Restrictions recorded November 1, 2006 at Reception No. 2006130785, County
of Jefferson, State of Colorado.













--------------------------------------------------------------------------------






EXHIBIT B


Service Contracts











--------------------------------------------------------------------------------






EXHIBIT J


Assignment of Intangibles


ASSIGNMENT OF INTANGIBLE PROPERTY




FOR VALUABLE CONSIDERATION, receipt of which is hereby acknowledged, Seagate
Belmar Associates, LLC, a Colorado limited liability company, whose address is
c/o Seagate Colorado Partners, LLC, ATTN: Trent Isgrig, 370 17th Street, Suite
4950, Denver, CO 80202 (“Assignor”), to _______________ (successor in interest
to Steadfast Asset Holdings, Inc., a California corporation, whose address is
18100 Von Karman, Suite 500, Irvine, CA 92612 (“Assignee”), assigns all of its
right, title and interest, if any, in and to the intangible property set forth
below which is used in connection with ownership and operation of that certain
real property and improvements thereon located at 700 South Reed Court in the
City of Lakewood, County of Jefferson, State of Colorado known as the “Belmar
Villas”, legally described on Exhibit A attached hereto and made a part hereof:


transferable land use entitlements, occupancy permits, conditional use permits,
warranties, transferable guaranties, utility taps, permits, licenses (to the
extent transferable), tenant lists and applications, signage, trade names,
trademarks, software and licenses, and any and all other intangible personal
property associated with or related to the Real Property, Improvements or
Personal Property, including without limitation, the name “Belmar Villas”,
websites, web domains and internet addresses, phone number(s) for the Real
Property or Improvements, all fax number(s) for the Real Property or
Improvements, and logos


Dated: _________________, 2017.


ASSIGNOR:
Seagate Belmar Associates, LLC,

a Colorado limited liability company


By:     Belmar Manager SPE, LLC,
a Delaware limited liability company


By:    Belmar Manager, LLC,
a Colorado limited liability company,
sole manager and member


By:    _________________________
Mark B. Polite, Manager
 





--------------------------------------------------------------------------------







ASSIGNEE:                
_______________________________________


By:    _______________________________
Its:    _______________________________







--------------------------------------------------------------------------------






EXHIBIT A


Legal Description




Parcel One:
Lot 2, Block 1, Waterside West Subdivision Filing No. 5, as per the plat
recorded November 10, 2005 at Reception No. 2005113307, County of Jefferson,
State of Colorado.
Lot 4, Block 2, Waterside West Subdivision Filing No. 5 Lot Line Adjustment
No. 1 Plat, according to the plat thereof recorded March 7, 2008 at Reception
No. 2008021830, County of Jefferson, State of Colorado.


Parcel Two:
Non-exclusive easements over Tract A and Lots 3 and 5, Block 1, Waterside West
Subdivision Filing No. 5 as described in the Declaration of Covenants, Easements
and Restrictions recorded November 1, 2006 at Reception No. 2006130785, County
of Jefferson, State of Colorado.











--------------------------------------------------------------------------------







EXHIBIT K





--------------------------------------------------------------------------------





Material Personal Property


belmarpsaimage13.jpg [belmarpsaimage13.jpg]





--------------------------------------------------------------------------------





belmarpsaimage14.jpg [belmarpsaimage14.jpg]





--------------------------------------------------------------------------------







EXHIBIT L




Form of Tenant Notice


[**DATE**]






TO:    All Valued Residents of [**COMMUNITY NAME**]


Re:    Notice of Lease Assignment and Transfer of Security Deposit


This letter is to notify you that the property commonly known as [**COMMUNITY
NAME**], [**ADDRESS**] (“Property”) has this date been sold and the ownership
transferred.


In connection with this sale, all of the interest of the lessor under your lease
of space in the Property, together with your security deposit, have been
transferred to the new owner. You are hereby notified that, from and after the
date hereof and until further notice, all future payments under your lease
should be made payable to [**COMMUNITY NAME**] and mailed to [**COMMUNITY
LEASING OFFICE ADDRESS**]. In addition, all questions or other matters regarding
your lease should be directed to the property manager at [**COMMUNITY LEASING
OFFICE PHONE NUMBER**].


Thank you for your cooperation.




Very truly yours,
                                                   
a(n)
 
 
By:
 
 
Name:
 
 
Its:
 
 
 
 
 
 
a(n)
 
 
 
 
 

 
By:
 
 
Name:
 
 
Its:
 
 
 
 
 






